Exhibit 10.5
Execution Copy
 
CREDIT AGREEMENT
dated as of
February 17, 2010
among
WILLIAMS PARTNERS L.P.
NORTHWEST PIPELINE GP
TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC,
as Borrowers
The Lenders Party Hereto
and
CITIBANK, N.A.,
as Administrative Agent
 
CITIGROUP GLOBAL MARKETS INC.
and
BARCLAYS CAPITAL, the investment banking division of Barclays Bank PLC
as Joint Lead Arrangers and Joint Bookrunners
BARCLAYS CAPITAL, the investment banking division of Barclays Bank PLC,
as Syndication Agent
BANK OF AMERICA, N.A., BNP PARIBAS and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Co-Documentation Agents
3-Year $1,750,000,000 Senior Unsecured Revolving Credit Facility

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
Section 1.01 Defined Terms
    1  
Section 1.02 Classification of Loans and Borrowings
    20  
Section 1.03 Terms Generally
    21  
Section 1.04 Accounting Terms; GAAP
    21  
ARTICLE II THE CREDITS
    21  
Section 2.01 Commitments
    21  
Section 2.02 Loans and Borrowings
    22  
Section 2.03 Requests for Borrowings
    23  
Section 2.04 [Reserved]
    24  
Section 2.05 [Reserved]
    24  
Section 2.06 Letters of Credit
    24  
Section 2.07 Funding of Borrowings
    29  
Section 2.08 Interest Elections
    29  
Section 2.09 Termination and Reduction of Commitments
    30  
Section 2.10 Repayment of Loans; Evidence of Debt
    31  
Section 2.11 Prepayment of Loans
    32  
Section 2.12 Fees
    32  
Section 2.13 Interest
    34  
Section 2.14 Alternate Rate of Interest
    35  
Section 2.15 Increased Costs
    35  
Section 2.16 Break Funding Payments
    36  
Section 2.17 Taxes
    37  
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    38  
Section 2.19 Mitigation Obligations; Replacement of Lenders
    39  
Section 2.20 Nature of Obligations
    40  
ARTICLE III REPRESENTATIONS AND WARRANTIES
    41  
Section 3.01 Organization; Powers
    41  
Section 3.02 Authorization; Enforceability
    41  
Section 3.03 Governmental Approvals; No Conflicts
    41  
Section 3.04 Financial Condition; No Material Adverse Change
    42  
Section 3.05 Litigation
    42  
Section 3.06 Environmental Matters
    42  

i



--------------------------------------------------------------------------------



 



         
Section 3.07 Disclosure
    42  
Section 3.08 Solvency
    43  
Section 3.09 ERISA
    43  
Section 3.10 Investment Company Status
    43  
Section 3.11 Margin Securities
    43  
ARTICLE IV CONDITIONS
    43  
Section 4.01 Effective Date
    43  
Section 4.02 Each Credit Event
    45  
Section 4.03 Defaulting Lenders
    45  
ARTICLE V AFFIRMATIVE COVENANTS
    46  
Section 5.01 Financial Statements and Other Information
    46  
Section 5.02 Notices of Material Events
    47  
Section 5.03 Existence; Conduct of Business
    48  
Section 5.04 Payment of Obligations
    48  
Section 5.05 Maintenance of Properties; Insurance
    48  
Section 5.06 Books and Records; Inspection Rights
    48  
Section 5.07 Compliance with Laws
    48  
Section 5.08 Use of Proceeds and Letters of Credit
    49  
Section 5.09 Potential Subsidiary Guarantors
    49  
Section 5.10 Maintenance of Ownership of Certain Subsidiaries
    49  
ARTICLE VI NEGATIVE COVENANTS
    49  
Section 6.01 Indebtedness
    49  
Section 6.02 Liens
    50  
Section 6.03 Fundamental Changes
    50  
Section 6.04 Restricted Payments
    50  
Section 6.05 Restrictive Agreements
    51  
Section 6.06 Affiliate Transactions
    51  
Section 6.07 Change in Nature of Businesses
    52  
Section 6.08 Financial Condition Covenants
    52  
ARTICLE VII EVENTS OF DEFAULT
    53  
ARTICLE VIII THE ADMINISTRATIVE AGENT
    55  
Section 8.01 Appointment and Authority
    55  
Section 8.02 Administrative Agent Individually
    56  
Section 8.03 Duties of Administrative Agent; Exculpatory Provisions
    57  
Section 8.04 Reliance by Administrative Agent
    57  

ii



--------------------------------------------------------------------------------



 



         
Section 8.05 Delegation of Duties
    58  
Section 8.06 Resignation of Administrative Agent
    58  
Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties
    59  
Section 8.08 No Other Duties, etc.
    59  
Section 8.09 Trust Indenture Act
    60  
Section 8.10 Resignation of an Issuing Bank
    60  
ARTICLE IX MISCELLANEOUS
    60  
Section 9.01 Notices
    60  
Section 9.02 Posting of Approved Electronic Communications
    61  
Section 9.03 Waivers; Amendments
    62  
Section 9.04 Expenses; Indemnity; Damage Waiver
    63  
Section 9.05 Successors and Assigns
    64  
Section 9.06 Survival
    67  
Section 9.07 Counterparts; Integration; Effectiveness
    67  
Section 9.08 Severability
    67  
Section 9.09 Right of Setoff
    67  
Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process
    68  
Section 9.11 WAIVER OF JURY TRIAL
    68  
Section 9.12 Headings
    68  
Section 9.13 Confidentiality
    69  
Section 9.14 Treatment of Information
    69  
Section 9.15 Interest Rate Limitation
    71  
Section 9.16 No Waiver; Remedies
    71  
Section 9.17 Liability of General Partner
    71  
Section 9.18 USA Patriot Act Notice
    71  
Section 9.19 No Advisory or Fiduciary Responsibility
    71  

iii



--------------------------------------------------------------------------------



 



         
SCHEDULES:
       
 
       
Schedule 2.01
  -   Commitments
Schedule 6.05
  -   Restrictive Agreements
 
       
EXHIBITS:
       
 
       
Exhibit A
  -   Form of Assignment and Acceptance
Exhibit B
  -   Form of Borrowing Request
Exhibit C
  -   Form of Interest Election Request
Exhibit D
  -   Form of Compliance Certificate
Exhibit E
  -   Form of Note

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement dated as of February 17, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), is among
WILLIAMS PARTNERS L.P., a Delaware limited partnership (“WPZ”), NORTHWEST
PIPELINE GP, a Delaware general partnership (“NWP”), TRANSCONTINENTAL GAS PIPE
LINE COMPANY, LLC, a Delaware limited liability company (“TGPL”), the LENDERS
party hereto, and CITIBANK, N.A., as Administrative Agent.
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the Alternate Base Rate.
     “Acquisition” means the contribution to WPZ of the Contributed Interests
(as defined in the Contribution Agreement with such changes, amendments, waivers
or other modifications thereto permitted by Section 4.01(h)) by Williams and
certain of its Subsidiaries.
     “Added L/C Effective Date” has the meaning set forth in Section 2.06(l).
     “Added L/C Representations” means representations and warranties made in
letter of credit applications with respect to Added Letters of Credit that are
in addition to or inconsistent with the representations contained in
Article III.
     “Added Letter of Credit” has the meaning set forth in Section 2.06(l).
     “Administrative Agent” means Citibank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent’s Group” has the meaning specified in Section 8.02(b).
     “Aggregate Commitments” means the aggregate amount of all of the Lenders’
Commitments for all of the Borrowers. The initial Aggregate Commitments as of
the Effective Date are $1,750,000,000.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a
one month Interest Period that begins on such day (and if such day is not a
Business Day, the immediately preceding Business Day) plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective

1



--------------------------------------------------------------------------------



 



from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the Aggregate Commitments represented by such Lender’s Commitments. If the
Aggregate Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Aggregate Commitments most recently in
effect, giving effect to any assignments.
     “Applicable Rate” means for any day (a) with respect to the Loans made to
each Borrower, the applicable rate per annum set forth below under the caption
“Eurodollar Spread” for Loans comprising Eurodollar Borrowings or “ABR Spread”
for Loans comprising ABR Borrowings, as the case may be, based upon the ratings
by Moody’s, S&P and/or Fitch, respectively, applicable on such date to the Index
Debt for such Borrower, or (b) with respect to the commitment fees and ticking
fees payable hereunder, the rate per annum set forth below under the caption
“Commitment/Ticking Fee Rate” based upon the ratings by Moody’s, S&P and/or
Fitch, respectively, applicable on such date to the Index Debt for WPZ.

                          Index Debt Ratings:   Eurodollar          
Commitment/Ticking (S&P/Fitch/ Moody’s)   Spread   ABR Spread   Fee Rate
Category 1 ³ BBB+ / BBB+ / Baa1
    2.25 %     1.25 %     0.375 %
Category 2 BBB / BBB / Baa2
    2.50 %     1.50 %     0.50 %
Category 3 BBB- / BBB- / Baa3
    2.75 %     1.75 %     0.50 %
Category 4 BB+ / BB+ / Ba1
    3.50 %     2.50 %     0.75 %
Category 5 £ BB / BB / Ba2
    3.75 %     2.75 %     0.875 %

For purposes of the foregoing, with respect to each Borrower (i) if only one of
Moody’s, S&P and Fitch shall have in effect a rating for the Index Debt, or if
only two of Moody’s, S&P and Fitch shall have in effect a rating for the Index
Debt, and such ratings fall within the same Category, then the other two rating
agencies, or other rating agency, shall be deemed to have established a rating
in the same Category as such agency or agencies; (ii) if only two of Moody’s,
S&P and Fitch shall have in effect a rating for the Index Debt, and such ratings
shall fall within different Categories, (A) if the difference is one Category,
the Applicable Rate shall be based on the higher of the two ratings so long as
such higher rating is not Fitch’s rating, in which case the lower rating will
govern, and (B) if the difference is more than one Category, the Applicable Rate
shall be based on the rating one Category below the higher of the two; (iii) if
each of Moody’s, S&P and Fitch shall have in effect a rating for the Index Debt,
and such ratings shall fall within different Categories, the Applicable Rate
shall be based on (x) the majority rating, if two of such ratings fall within
the same Category, or (y) the middle rating, if all three of such ratings fall
within different Categories, (iv) if the ratings established or deemed to have
been established by Moody’s, S&P and/or Fitch for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s, S&P
or Fitch), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s, S&P or Fitch shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrowers and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed

2



--------------------------------------------------------------------------------



 



rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
     “Approved Electronic Communications” means each Communication that any
Borrower is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material.
     “Approved Electronic Platform” has the meaning specified in Section 9.02.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Acceptance” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.05), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Attributable Obligation” of any Person means, with respect to any Sale and
Leaseback Transaction of such Person as of any particular time, the present
value at such time discounted at the rate of interest implicit in the terms of
the lease of the obligations of the lessee under such lease for net rental
payments during the remaining term of the lease (including any period for which
such lease has been extended or may, at the option of such Person only, be
extended).
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Aggregate Commitments.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.
     “Borrower” means any of (a) WPZ, (b) until the date on which NWP delivers
to the Agent a certificate requesting that it be removed as a Borrower, NWP and
(c) until the date on which TGPL delivers to the Agent a certificate requesting
that it be removed as a Borrower, TGPL and “Borrowers” means, collectively, all
of the Borrowers at such time.
     “Borrower Sublimit” has the meaning set forth in Section 2.01(a).
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by a Borrower for a Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in

3



--------------------------------------------------------------------------------



 



connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of real or personal
property, or a combination thereof, which obligations are required under GAAP to
be classified and accounted for as capital leases on a balance sheet of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
     “Capital Stock” means:
     (a) in the case of a corporation, corporate stock;
     (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
     (c) in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and
     (d) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person.
     “Cash Collateralize” means, in respect of an obligation, provide and pledge
(as a first priority perfected security interest) cash collateral in dollars, at
a location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).
     “Change in Control” means the occurrence of any of the following:
     (a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the General Partner to any “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), other than Williams or one of its other Subsidiaries;
     (b) the adoption of a plan relating to the liquidation or dissolution of
WPZ or the General Partner;
     (c) any Person other than Williams or any of its Subsidiaries becomes the
Beneficial Owner, directly or indirectly, of 50% or more of the Voting Stock of
the General Partner; or
     (d) the first day on which a majority of the members of the Board of
Directors of the General Partner are not Continuing Directors.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of, and compliance by the relevant Lender or Issuing Bank
with, any request, guideline or directive (whether or not having the force of
law) by any Governmental Authority.
     “Closing Date” means February 17, 2010.

4



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
     “Commitment” means, with respect to any Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.09 and (b) increased from time to time
pursuant to Section 2.01 or assignments by or to such Lender pursuant to Section
9.05. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Commitment, as applicable.
     “Communications” means each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, any Borrower or their respective
Affiliates, or the transactions contemplated by this Agreement or the other Loan
Documents including, without limitation, all Approved Electronic Communications.
     “Consolidated EBITDA” means, for any period (without duplication),
consolidated net income of WPZ and its consolidated Subsidiaries for such
period, plus (a) each of the following to the extent deducted in determining
such consolidated net income (i) all Consolidated Interest Expense, (ii) all
income taxes and franchise taxes of WPZ and its consolidated Subsidiaries for
such period, (iii) all depreciation, depletion and amortization (including
amortization of goodwill and debt issuance costs) of WPZ and its consolidated
Subsidiaries for such period, (iv) any other non-cash charges or losses of WPZ
and its consolidated Subsidiaries for such period, including asset impairments,
write-downs or write-offs and (v) the amount of charges, fees or expenses
associated with any debt, including in connection with the repurchase or
repayment thereof, including any premium and acceleration of fees or discounts
and other expenses, plus (b) the amount of cash dividends actually received
during such period by WPZ on a consolidated basis from unconsolidated
Subsidiaries of WPZ or other Persons (provided that any such cash dividends
actually received within thirty days after the last day of any fiscal quarter
attributable to operations during such prior fiscal quarter shall be deemed to
have been received during such prior fiscal quarter and not in the fiscal
quarter actually received) minus (c) each of the following (i) all non-cash
items of income or gain of WPZ and its consolidated Subsidiaries which were
included in determining such consolidated net income for such period, (ii) any
cash payments made during such period in respect of items described in clause
(a)(iv) above subsequent to the fiscal quarter in which the relevant non-cash
charges or losses were reflected as a charge in determining consolidated net
income and (iii) equity earnings from unconsolidated Subsidiaries of WPZ.
Consolidated EBITDA shall be subject to the adjustments set forth in the
following clauses (A) and (B) for all purposes under this Agreement:
     (A) If, since the beginning of the four fiscal quarter period ending on the
date for which Consolidated EBITDA is determined, WPZ, any Subsidiary of WPZ or
any entity with respect to which WPZ holds an equity method investment shall
have made any acquisition of assets, shall have consolidated or merged with or
into any Person (other than a Subsidiary of WPZ), or shall have made an
acquisition of any Person, Consolidated EBITDA may, at WPZ’s option, be
calculated giving pro forma effect thereto as if the acquisition, consolidation
or merger had occurred on the first day of such period. Such pro forma effect
shall be determined in good faith by a Financial Officer of WPZ.
     (B) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments applicable to such period.

5



--------------------------------------------------------------------------------



 



     “Consolidated Indebtedness” means, with respect to any Person, the
Indebtedness of such Person and its consolidated Subsidiaries determined on a
consolidated basis as of such date.
     “Consolidated Interest Expense” means, for any period, all interest paid or
accrued during such period on, and all fees and related charges in respect of,
Indebtedness which was deducted in determining consolidated net income during
such period.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of WPZ and its Subsidiaries after deducting
therefrom: (a) all current liabilities (excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt); and
(b) the value (net of any applicable reserves and accumulated amortization) of
all goodwill, trade names, trademarks, patents and other like intangible assets,
all as set forth, or on a pro forma basis would be set forth, on the
consolidated balance sheet of WPZ and its Subsidiaries for the most recently
completed fiscal quarter, prepared in accordance with GAAP.
     “Consolidated Net Worth” means as to any Person, at any date of
determination, the sum of (i) preferred stock (if any), (ii) an amount equal to
the face amount of outstanding Hybrid Securities not in excess of 15% of
Consolidated Total Capitalization, (iii) par value of common stock, (iv) capital
in excess of par value of common stock, (v) partners’ capital or equity, and
(vi) retained earnings, less treasury stock (if any), of such Person, all as
determined on a consolidated basis.
     “Consolidated Total Capitalization” means as to any Person, the sum of (i)
Consolidated Indebtedness and (ii) such Person’s Consolidated Net Worth.
     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors of the General Partner who:
     (a) was a member of such Board of Directors on the date of this Agreement;
or
     (b) was nominated for election or elected to such Board of Directors with
the approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.
     “Contribution Agreement” means the Contribution Agreement dated as of
January 15, 2010 among Williams Gas Pipeline Company, LLC, a Delaware limited
liability company, Williams Energy Services, LLC, a Delaware limited liability
company, WGP Gulfstream Pipeline Company, L.L.C., a Delaware limited liability
company, the General Partner, WPZ and Williams Partners Operating LLC, a
Delaware limited liability company and, solely with respect to Section 9.11
thereof, Williams.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and its LC Exposure at
such time.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

6



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means, at any time, a Lender as to which the
Administrative Agent (or, in the case of the Administrative Agent, any Issuing
Bank with a Letter of Credit Commitment in excess of $100,000,000) has notified
WPZ that (a) such Lender has failed for three or more Business Days to comply
with its obligations under this Agreement to make a Loan, make a payment to an
Issuing Bank in respect of an LC Disbursement except for such failure being
contested in good faith by appropriate proceedings (each a “funding
obligation”), (b) such Lender has notified the Administrative Agent, or has
stated publicly, that it will not comply with any such funding obligation
hereunder, (c) such Lender has, for three or more Business Days, failed to
confirm in writing to the Administrative Agent (or, in the case of the
Administrative Agent, the Issuing Bank or Borrower making such request), in
response to a written request of the Administrative Agent, any Issuing Bank with
a Letter of Credit Commitment in excess of $100,000,000 or a Borrower, that it
will comply with its funding obligations hereunder, or (d) a Lender Insolvency
Event has occurred and is continuing with respect to such Lender (provided that
neither the reallocation of funding obligations provided for in Section 2.06(k)
as a result of a Lender’s being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated funding obligations will by
themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender); provided, that (i) if a Lender would be a “Defaulting Lender” solely by
reason of events relating to the Parent Company of such Lender or solely because
a Governmental Authority has been appointed as receiver, conservator, trustee or
custodian for such Lender, in each case as described in clause (d) above, the
Administrative Agent (or applicable Issuing Bank) may, in its discretion,
determine that such Lender is not a “Defaulting Lender” if and for so long as
the Administrative Agent (or applicable Issuing Bank) is satisfied that such
Lender will continue to perform its funding obligations hereunder, (ii) the
Administrative Agent (or applicable Issuing Bank) may, by notice to the
Borrowers and the Lenders, declare that a Defaulting Lender is no longer a
“Defaulting Lender” if the Administrative Agent (or applicable Issuing Bank)
determines, in its discretion, that the circumstances that resulted in such
Lender becoming a “Defaulting Lender” no longer apply and (iii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
Voting Stock or any other Equity Interest in such Lender or a Parent Company
thereof or the exercise of any voting rights in connection therewith by a
Governmental Authority or an instrumentality thereof. Any determination that a
Lender is a Defaulting Lender under clauses (a) through (d) above will be made
by the Administrative Agent in its sole discretion acting in good faith,
provided that the determination that the Administrative Agent is a Defaulting
Lender under clauses (a) through (d) above may be made by any Issuing Bank with
a Letter of Credit Commitment in excess of $100,000,000 at the time of such
determination in its sole discretion acting in good faith. The Administrative
Agent (or applicable Issuing Bank) will promptly send to all parties hereto a
copy of any notice to WPZ provided for in this definition. For avoidance of
doubt (A) an assignee of a Defaulting Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the fact that it is an assignee of a
Defaulting Lender and (B) when a Defaulting Lender ceases to be a Defaulting
Lender (due to assignment to a new Lender, commitment reduction pursuant to
Section 2.09(d), clause (ii) of the proviso of this definition of Defaulting
Lender, or otherwise), all Cash Collateral in connection with such Defaulting
Lender with respect to Letters of Credit under Section 2.06(j)(ii) shall be
promptly released to the applicable Borrower and all commitment reallocations
under Section 2.06(k) shall be promptly adjusted.
     “Discovery” means Discovery Producer Services LLC, a Delaware limited
liability company, and its successors and assigns.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on or prior to April 15, 2010, specified in
the notice referred to in the last sentence of Section 4.01.

7



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) the Issuing Banks, and
(iii) unless an Event of Default has occurred and is continuing, WPZ (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include WPZ or any
of WPZ’s Affiliates.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.
     “Equity Interest” means shares of the Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate”, as to any applicable Person, means any trade or business
(whether or not incorporated) that, together with WPZ, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section
4043(c) of ERISA (other than a “reportable event” not subject to the provision
for 30-day notice to the PBGC or a “reportable event” as such term is described
in Section 4043(c)(3) of ERISA) or the regulations issued thereunder with
respect to a Plan (other than an event for which the 30-day notice period is
waived) which could reasonably be expected to result in a termination of, or the
appointment of a trustee to administer, a Plan, or which causes a Borrower, due
to actions of the PBGC, to be required to contribute at least $125,000,000 in
excess of the contributions which otherwise would have been made to fund a Plan
based upon the contributions recommended by such Plan’s actuary; (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by WPZ or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by WPZ or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by WPZ
or any of its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan during a plan year in
which it was a “substantial employer,” as such term is defined in
Section 4001(a)(2) of ERISA; or (g) the receipt by WPZ or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from WPZ or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, other than (in the
case of clauses (b) through (f) of this definition) where the matters described
in such clauses, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System of the
United States of America, as in effect from time to time.

8



--------------------------------------------------------------------------------



 



     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to a
Loan, or Loans, in the case of a Borrowing, which bear interest at a rate
determined by reference to the LIBO Rate.
     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
for each Eurodollar Borrowing means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States of America for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender Party or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, by
any state (including any locality or subdivision thereof) or the District of
Columbia or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America, any state thereof or the
District of Columbia or any similar tax imposed by any other jurisdiction in
which the Administrative Agent, such Lender or such other recipient is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the applicable Borrower under Section 2.19(b)), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 2.17(a).
     “Existing Credit Agreement” means the Credit Agreement dated as of
December 11, 2007 among WPZ, the lenders party thereto and Citibank, N.A., as
administrative agent, as amended prior to the Effective Date.
     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
     “Fee Letters” means (a) the letter agreement dated as of January 18, 2010
among WPZ and the Joint Lead Arrangers and (b) the letter agreement dated as of
February 17, 2010 between WPZ and the Administrative Agent.
     “Financial Officer” means (a) with respect to WPZ, the chief financial
officer, principal accounting officer, treasurer or controller of the General
Partner and (b) with respect to any other Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person or the governing body of such Person.

9



--------------------------------------------------------------------------------



 



     “Financing Transaction” means, with respect to any Person (i) any prepaid
forward sale of oil, gas or minerals by such Person (other than gas balancing
arrangements in the ordinary course of business), that is intended primarily as
a borrowing of funds, excluding volumetric production payments and (ii) any
interest rate, currency, commodity or other swap, collar, cap, option or other
derivative that is intended primarily as a borrowing of funds (excluding
interest rate, currency, commodity or other swaps, collars, caps, options or
other derivatives to hedge against risks for non-speculative purposes), with the
amount of the obligations of such Person thereunder being the net obligations of
such Person thereunder.
     “Fitch” means Fitch, Inc. or its successor.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “General Partner” means Williams Partners GP LLC, a Delaware limited
liability company (including any permitted successors and assigns under the
Partnership Agreement).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantors” means each of (a) the Subsidiaries of WPZ that execute a
Guaranty in accordance with Section 5.09 hereof and (b) the respective
successors of such Subsidiaries, in each case until such time as any such
Subsidiary shall be released and relieved of its obligations pursuant to
Section 5.09 hereof.
     “Guaranty” means a guaranty executed by any Guarantor in favor of the
Administrative Agent and the Lenders in form and substance reasonably agreed to
between WPZ and the Administrative Agent.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case regulated
pursuant to any Environmental Law.
     “Hedging Agreement” means a financial instrument or security which is used
as a cash flow or fair value hedge to manage the risk associated with a change
in interest rates, foreign currency exchange rates or commodity prices.
     “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
any Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar

10



--------------------------------------------------------------------------------



 



interests of which are owned (either directly or indirectly through one or more
wholly owned Subsidiaries) at all times by WPZ or any of its Subsidiaries,
(ii) that have been formed for the purpose of issuing hybrid securities or
deferrable interest subordinated debt, and (iii) substantially all the assets of
which consist of (A) subordinated debt of WPZ or a Subsidiary of WPZ, and
(B) payments made from time to time on the subordinated debt.
     “Indebtedness” of any Person at any date means, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than surety, performance and guaranty bonds), (c) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables), which obligation is, individually, in excess of $100,000,000, (d) all
Capital Lease Obligations of such Person, (e) all obligations of such Person
under any Financing Transaction, (f) all Attributable Obligations of such Person
with respect to any Sale and Leaseback Transaction, and (g) all obligations of
such Person under guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (f) of this definition; provided that
Indebtedness shall not include (1) Non-Recourse Debt, (2) Performance
Guaranties, (3) monetary obligations or guaranties of monetary obligations of
Persons as lessee under leases (other than, to the extent provided hereinabove,
Attributable Obligations) that are, in accordance with GAAP, recorded as
operating leases, (4) any obligations of such Person under volumetric production
payment arrangements, and (5) guarantees by such Person of obligations of others
which are not obligations described in clauses (a) through (f) of this
definition, and provided further that where any such indebtedness or obligation
of such Person is made jointly, or jointly and severally, with any third party
or parties other than any Subsidiary of such Person, the amount thereof for the
purpose of this definition only shall be the pro rata portion thereof payable by
such Person, so long as such third party or parties have not defaulted on its or
their joint and several portions thereof and can reasonably be expected to
perform its or their obligations thereunder. For the avoidance of doubt,
“Indebtedness” of a Person in respect of letters of credit shall include,
without duplication, only the principal amount of the unreimbursed obligations
of such Person in respect of such letters of credit that have been drawn upon by
the beneficiaries to the extent of the amount drawn, and shall include no other
obligations in respect of such letters of credit.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, non-credit enhanced Indebtedness of
the applicable Borrower.
     “Information Memorandum” means the Confidential Information Memorandum
dated January 19, 2010 relating to WPZ and the Transactions.
     “Interest Election Request” means a request by a Borrower to convert or
continue a Borrowing in accordance with Section 2.08, and being in the form of
attached Exhibit C.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last Business Day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day that occurs an integral multiple of three (3) months after the first day of
such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available to all of the Lenders, 12 months thereafter, as a Borrower may elect;

11



--------------------------------------------------------------------------------



 



provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes of this definition, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
     “Investment Grade Rating” means a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s, BBB- (or the equivalent) by S&P or BBB- (or the
equivalent) by Fitch.
     “Issuing Bank” means the Persons listed on Schedule 2.01 with a Letter of
Credit Commitment or any other Lender that has issued or agreed to issue Letters
of Credit at the request of a Borrower after consultation with the
Administrative Agent, in its capacity as the issuer of such Letter of Credit,
and “Issuing Banks” means, collectively, all of such Issuing Banks.
     “Joint Lead Arrangers” means Citigroup Capital Markets Inc. and Barclays
Capital, the investment banking division of Barclays Bank PLC, as joint lead
arrangers and joint book runners.
     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
     “Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
     “Lender Party” means any Lender or any Issuing Bank.
     “Lender Party Appointment Period” has the meaning assigned in
Section 8.06(a).
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance
or pursuant to Section 2.01(c), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement, including the Added Letters of Credit.
     “Letter of Credit Commitment” means, with respect to any Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder, expressed
as an amount representing the maximum aggregate amount of the LC Exposure with
respect to Letters of Credit issued by such Issuing Bank and LC Disbursements
with respect to Letters of Credit issued by such Issuing Bank, as such
commitment

12



--------------------------------------------------------------------------------



 



may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
pursuant to Section 2.01(c)(iii) or (c) terminated pursuant to Section 8.10. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01.
     “Letter of Credit Documents” means with respect to any Letter of Credit,
letter of credit application and any other document, agreement and instrument
entered into by an Issuing Bank and a Borrower (or by the Borrower on behalf of
any Subsidiary of such Borrower, as a co-applicant) or in favor of such Issuing
Bank and relating to any such Letter of Credit.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) the rate per annum appearing at Reuters Reference LIBOR01
page (or on any successor or substitute therefor provided by Reuters, providing
rate quotations comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear on
Reuters Reference LIBOR01 (or any successor thereto or substitute therefor
provided by Reuters), the rate per annum appearing on Bloomberg Financial
Markets Service (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period for a
maturity comparable to such Interest Period; and (c) if the rate specified in
clause (a) of this definition does not so appear on Reuters Reference LIBOR01
(or any successor or substitute page provided by Reuters) and if no rate
specified in clause (b) of this definition so appears on Bloomberg Financial
Markets Service (or any successor or substitute page), the average of the
interest rates per annum at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the respective
principal London offices of the Reference Banks in immediately available funds
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement relating
to such asset.
     “Loans” means the loans made by the Lenders to the Borrowers pursuant to
this Agreement.
     “Loan Documents” means this Agreement, each Note, each Letter of Credit
Document, the Fee Letters, and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).
     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations, or properties of WPZ and its Subsidiaries,
taken as a whole, or (ii) the ability of any Borrower to perform its obligations
under this Agreement and the Notes, or (iii) the validity or enforceability of
this Agreement or the Notes.
     “Material Indebtedness” means, with respect to any Borrower, Indebtedness
(other than the Loans), of any one or more of such Borrower and its Subsidiaries
in an aggregate principal amount exceeding $100,000,000.

13



--------------------------------------------------------------------------------



 



     “Material Project” means the construction or expansion of any capital
project of WPZ or any of its Subsidiaries or any entity with respect to which it
holds an equity method investment, the aggregate capital cost of which exceeds
$25,000,000.
     “Material Project EBITDA Adjustments” shall mean, with respect to each
Material Project:
     (A) prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of WPZ and its Subsidiaries attributable to such
Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff-based customers, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other factors
reasonably deemed appropriate by Administrative Agent), which may, at WPZ’s
option, be added to actual Consolidated EBITDA for WPZ and its Subsidiaries for
the fiscal quarter in which construction of such Material Project commences and
for each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA of WPZ and its
Subsidiaries attributable to such Material Project following such Commercial
Operation Date); provided that if the actual Commercial Operation Date does not
occur by the scheduled Commercial Operation Date, then the foregoing amount
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after its Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, and
(iv) longer than 270 days, 100%; and
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project (determined in the same manner as set forth in clause (A)
above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at WPZ’s option, be added to actual
Consolidated EBITDA for WPZ and its Subsidiaries for such fiscal quarters.
     Notwithstanding the foregoing:
     (i) no such additions shall be allowed with respect to any Material Project
unless:
     (a) not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 5.01(c) to the extent Material
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with Section 6.08(b), WPZ shall have delivered to the Administrative
Agent a written request for Material Project EBITDA Adjustments setting forth
(i) the scheduled Commercial Operation Date for such Material Project, (ii) pro
forma projections of Consolidated EBITDA attributable to such Material Project,
(iii) information, as applicable, regarding (A) customer contracts relating to
such Material Project (or negotiated settlements in connection with such
Material Project), (B) the creditworthiness of the other parties to such
contracts or settlements, as the case may be, (C) projected revenues from such
contracts or settlements, as the case may be, (D) projected capital costs and
expenses, and

14



--------------------------------------------------------------------------------



 



(E) commodity price assumptions, and (iv) such other information previously
requested by the Administrative Agent which it reasonably deemed necessary to
approve such Material Project EBITDA Adjustments, and
     (b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and
     (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
WPZ and its Subsidiaries for such period (which total actual Consolidated EBITDA
shall be determined without including any Material Project EBITDA Adjustments).
     Any Material Project EBITDA Adjustment with respect to any Material Project
of an entity with respect to which WPZ holds an equity method investment shall
be determined as set forth above, based upon the projected (prior to the
Commercial Operation Date) and actual (on and after the Commercial Operation
Date) cash dividends projected to be received or actually received by WPZ on a
consolidated basis from such entity.
     “Material Subsidiary” means, with respect to any Borrower, each Subsidiary
of such Borrower that, as of the last day of the fiscal year of such Borrower
most recently ended prior to the relevant determination of Material
Subsidiaries, has a net worth determined in accordance with GAAP that is greater
than 10% of the Consolidated Net Worth of such Borrower as of such day; provided
that the Non-Recourse Subsidiaries shall not be deemed to be Material
Subsidiaries for any purpose of this Agreement.
     “Maturity Date” means the third anniversary of the Effective Date.
     “Moody’s” means Moody’s Investors Service, Inc. or its successor.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained by (or to which there is an
obligation to contribute of) any Borrower or an ERISA Affiliate of any Borrower.
     “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender.
     “Non-Recourse Debt” means any Indebtedness incurred by any Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for, a
project commenced or acquired after the Effective Date, which Indebtedness does
not provide for recourse against WPZ or any Subsidiary of WPZ (other than a
Non-Recourse Subsidiary and such recourse as exists under a Performance
Guaranty) or any property or asset of WPZ or any Subsidiary of WPZ (other than
the Equity Interests in, or the property or assets of, a Non-Recourse
Subsidiary).
     “Non-Recourse Subsidiary” means (i) any Subsidiary of WPZ (other than a
Borrower or a Subsidiary of WPZ that is an owner, directly or indirectly, of any
Equity Interest in any Borrower) whose principal purpose is to incur
Non-Recourse Debt and/or construct, lease, own or operate the assets financed
thereby, or to become a direct or indirect partner, member or other equity
participant or owner in a Person created for such purpose, and substantially all
the assets of which Subsidiary and such Person are limited to (x) those assets
being financed (or to be financed), or the operation of which is being financed
(or to be financed), in whole or in part by Non-Recourse Debt, or (y) Equity
Interests in, or Indebtedness

15



--------------------------------------------------------------------------------



 



or other obligations of, one or more other such Subsidiaries or Persons, or
(z) Indebtedness or other obligations of WPZ or its Subsidiaries or other
Persons and (ii) any Subsidiary of a Non-Recourse Subsidiary.
     “Notes” means any promissory notes issued by Borrower pursuant to Section
2.10(e).
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
     “Participant” has the meaning set forth in Section 9.05(d).
     “Partnership Agreement” means the Agreement of Limited Partnership of WPZ
dated as of August 23, 2005 among the General Partner and Williams Energy
Services, LLC, Williams Energy, L.L.C., Williams Discovery Pipeline LLC and
Williams Partners Holdings LLC, as modified from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt that (i) if secured, is secured only by assets of, or Equity
Interests in, a Non-Recourse Subsidiary, and (ii) guarantees to the provider of
such Non-Recourse Debt or any other Person the (a) performance of the
improvement, installation, design, engineering, construction, acquisition,
development, completion, maintenance or operation of, or otherwise affects any
such act in respect of, all or any portion of the project that is financed by
such Non-Recourse Debt, (b) completion of the minimum agreed equity
contributions to the relevant Non-Recourse Subsidiary, or (c) performance by a
Non-Recourse Subsidiary of obligations to Persons other than the provider of
such Non-Recourse Debt.
     “Permitted Liens” means:
     (a) any Lien existing on any property at the time of the acquisition
thereof and not created in contemplation of such acquisition by WPZ or any of
its Subsidiaries, whether or not assumed by WPZ or any of its Subsidiaries;
     (b) any Lien existing on any property of a Subsidiary of WPZ at the time it
becomes a Subsidiary of WPZ and not created in contemplation thereof and any
Lien existing on any property of any Person at the time such Person is merged or
liquidated into or consolidated with WPZ or any of its Subsidiaries and not
created in contemplation thereof;
     (c) purchase money and analogous Liens incurred in connection with the
acquisition, development, construction, improvement, repair or replacement of
property (including such Liens securing Indebtedness incurred within 12 months
of the date on which such property was acquired, developed, constructed,
improved, repaired or replaced); provided that all such Liens attach only to the
property acquired, developed, constructed, improved, repaired or replaced and
the principal amount of the Indebtedness secured by such Lien shall not exceed
the gross cost of the property;

16



--------------------------------------------------------------------------------



 



     (d) [reserved];
     (e) Liens on accounts receivable and related asset proceeds thereof arising
in connection with a receivables financing and any Lien held by the purchaser of
receivables derived from property or assets sold by WPZ or any of its
Subsidiaries and securing such receivables resulting from the exercise of any
rights arising out of defaults on such receivables;
     (f) leases constituting Liens now or hereafter existing and any renewals or
extensions thereof;
     (g) any Lien securing industrial development, pollution control or similar
revenue bonds;
     (h) Liens existing on the Closing Date;
     (i) Liens in favor of WPZ or any of its Subsidiaries;
     (j) Liens securing Indebtedness incurred to refund, extend, refinance or
otherwise replace Indebtedness (“Refinanced Indebtedness”) secured by a Lien
permitted to be incurred under this Agreement; provided, that the principal
amount of such Refinanced Indebtedness does not exceed the principal amount of
Indebtedness refinanced (plus the amount of penalties, premiums, fees, accrued
interest and reasonable expenses and other obligations incurred therewith) at
the time of refinancing;
     (k) Liens on and pledges of the Equity Interests of any joint venture owned
by WPZ or any of its Subsidiaries to the extent securing Indebtedness of such
joint venture that is non-recourse to WPZ or any of its Subsidiaries;
     (1) any Lien created or assumed by WPZ or any of its Subsidiaries on oil,
gas, coal or other mineral or timber property, owned or leased by WPZ or any of
its Subsidiaries in the ordinary course of the business;
     (m) Liens on the products and proceeds (including insurance, condemnation
and eminent domain proceeds) of and accessions to, and contract or other rights
(including rights under insurance policies and product warranties) derivative of
or relating to, property permitted to be subject to Liens but subject to the
same restrictions and limitations set forth in this Agreement as to Liens on
such property (including the requirement that such Liens on products, proceeds,
accessions and rights secure only obligations that such property is permitted to
secure);
     (n) any Liens securing Indebtedness neither assumed nor guaranteed by WPZ
or a Subsidiary of WPZ nor on which it customarily pays interest, existing upon
real estate or rights in or relating to real estate (including rights-of-way and
easements) acquired by WPZ or such Subsidiary, which Liens do not materially
impair the use of such property for the purposes for which it is held by WPZ or
such Subsidiary;
     (o) any Lien existing or hereafter created on any office equipment, data
processing equipment (including computer and computer peripheral equipment) or
transportation equipment (including motor vehicles, aircraft and marine
vessels);
     (p) undetermined Liens incidental to construction or maintenance;
     (q) any Lien created by WPZ or a Subsidiary of WPZ on any contract (or any
rights thereunder or proceeds therefrom) providing for advances by WPZ or such
Subsidiary to finance gas

17



--------------------------------------------------------------------------------



 



exploration and development or to finance acquisition or construction of
gathering systems, which Lien is created to secure Indebtedness incurred to
finance such advance;
     (r) any Liens on cash, short term investments and letters of credit
securing obligations of WPZ or any of its Subsidiaries under currency hedges and
interest rate hedges;
     (s) Liens granted pursuant to any Loan Document, including in connection
with any Cash Collateralization;
     (t) Liens for taxes, customs duties or other governmental charges or
assessments that are not at the time determined (or, if determined, are not at
the time delinquent), or that are delinquent but the validity of which is being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP, if required by such principles, have been
provided on the books of the relevant entity;
     (u) Liens pursuant to master netting agreements entered into in the
ordinary course of business in connection with hedging obligations, so long as
such Liens encumber only amounts owed under the hedges covered by such master
netting agreements;
     (v) Liens on cash deposits in the nature of a right of setoff, banker’s
lien, counterclaim or netting of cash amounts owed arising in the ordinary
course of business on deposit accounts;
     (w) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the
assets (and the income and proceeds therefrom) of such Non-Recourse Subsidiary
that are not owned by WPZ or any of its Subsidiaries on the Closing Date and
that are acquired, developed, operated and/or constructed with the proceeds of
(i) such Non-Recourse Debt or investments in such Non-Recourse Subsidiary or
(ii) Non-Recourse Debt or investments referred to in clause (i) refinanced in
whole or in part by such Non-Recourse Debt; and
     (x) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the
assets (and the income and proceeds therefrom) of such Non-Recourse Subsidiary
that are owned by WPZ or any of its Subsidiaries on the Closing Date (“Existing
Assets”) and that are developed, operated and/or constructed with the proceeds
of (i) such Non-Recourse Debt or investments in such Non-Recourse Subsidiary or
(ii) Non-Recourse Debt or investments referred to in clause (i) refinanced in
whole or in part by such Non-Recourse Debt, provided that the aggregate fair
market value (determined as of the Closing Date) of Existing Assets on which
Liens may be granted pursuant to this clause (x) shall not exceed $250 million.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) as defined in Section 3(2) of ERISA currently maintained by, or in the
event such plan has terminated, to which contributions have been made or an
obligation to make such contributions has accrued during any of the five plan
years preceding the date of the termination of such plan by, any applicable
Borrower or any ERISA Affiliate of such Borrower subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which WPZ or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Citibank, N.A. as its prime rate in effect at its principal
office in New York, New York. Each change in

18



--------------------------------------------------------------------------------



 



the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
     “Reference Banks” means Citibank, N.A. and Barclays Bank PLC.
     “Register” has the meaning set forth in Section 9.05(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
     “Responsible Officer” means (a) with respect to WPZ, the president, chief
financial officer, treasurer or any assistant treasurer of the General Partner
and (b) with respect to any other Person, the president, chief financial
officer, treasurer or any assistant treasurer of such Person or the governing
body of such Person.
     “Restricted Payment” means, with respect to any Person, any dividend or
other distribution (whether in cash, securities or other property) with respect
to any class of Equity Interests of such Person, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests of such Person or any
option, warrant or other right to acquire any Equity Interests of such Person;
provided that dividends, distributions or payments of common Equity Interests of
such Person shall be deemed not to be “Restricted Payments”.
     “Rule 144A Offering” means WPZ’s private placement of an aggregate of at
least $2.75 billion in principal amount of debt securities to initial purchasers
who may resell them pursuant to Rule 144A under the Securities Act of 1933, as
amended, the net proceeds of which are to be used to provide all or a portion of
the cash consideration in connection with the Acquisition.
     “S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc. or its successor.
     “Sale and Leaseback Transaction” of any Person means any arrangement
entered into by such Person or any Subsidiary of such Person, directly or
indirectly, whereby such Person or any Subsidiary of such Person shall sell or
transfer any property, whether now owned or hereafter acquired to any other
Person (a “Transferee”), and whereby such first Person or any Subsidiary of such
first Person shall then or thereafter rent or lease as lessee such property or
any part thereof or rent or lease as lessee from such Transferee or any other
Person other property which such first Person or any Subsidiary of such first
Person intends to use for substantially the same purpose or purposes as the
property sold or transferred.
     “Senior Notes” means (a) the 71/2% Senior Notes due 2011 issued pursuant to
the Indenture dated as of June 20, 2006 among WPZ, Williams Partners Finance
Corporation and JPMorgan Chase Bank, N.A., as trustee, (b) the 71/4% Senior
Notes due 2017 issued pursuant to the Indenture dated as of December 13, 2006
among WPZ, Williams Partners Finance Corporation and The Bank of New York, as
trustee, (c) the senior notes issued by WPZ pursuant to the Rule 144A Offering
and (d) such other senior notes issued by WPZ on or after the Closing Date
constituting Material Indebtedness.

19



--------------------------------------------------------------------------------



 



     “Solvent” and “Solvency” means, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     “Subsidiary” means, with respect to any specified Person:
     (a) any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and
     (b) any partnership (whether general or limited) or limited liability
company (i) the sole general partner or member of which is such Person or a
Subsidiary of such Person, or (ii) if there is more than a single general
partner or member, either (A) the only managing general partners or managing
members of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof) or (B) such Person owns or controls, directly or
indirectly, a majority of the outstanding general partner interests, member
interests or other Voting Stock of such partnership or limited liability
company, respectively.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans, and the issuance of Letters
of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
     “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.
     “Williams” means The Williams Companies, Inc., a Delaware corporation.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

20



--------------------------------------------------------------------------------



 



     Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     Section 1.04 Accounting Terms; GAAP. All accounting terms not specifically
defined shall be construed in accordance with GAAP. To the extent there are any
changes in GAAP from December 31, 2009, the financial condition covenants set
forth herein will continue to be determined in accordance with GAAP in effect on
December 31, 2009, as applicable, until such time, if any, as such financial
covenants are adjusted or reset to reflect such changes in GAAP and such
adjustments or resets are agreed to in writing by the Borrowers and the
Administrative Agent (after consultation with the Required Lenders).
ARTICLE II
THE CREDITS
     Section 2.01 Commitments.
     (a) Loans. Subject to the terms and conditions set forth herein, each
Lender agrees to make Loans to each Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
sum of the total Credit Exposures exceeding the Aggregate Commitments; provided,
however, that in no event shall the sum of the total Credit Exposures with
respect to each of NWP and TGPL, individually, exceed $400,000,000 (the
“Borrower Sublimit”), it being understood that the termination of a Borrower
Sublimit for either NWP or TGPL shall not result in a reduction of the Aggregate
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, each Borrower may borrow, prepay and reborrow Loans.
     (b) [Reserved].
     (c) Increase in Commitments.
     (i) WPZ shall have the option, without the consent of the Lenders, from
time to time to cause one or more increases in the Aggregate Commitments by
adding, subject to the prior approval of the Administrative Agent and the
Issuing Banks (such approval not to be unreasonably withheld), to this Agreement
one or more financial institutions as Lenders (collectively, the “New Lenders”)
or by allowing one or more Lenders to increase their respective Commitments;
provided however that: (A) prior to and after giving effect to the increase, no
Default or Event of Default shall have occurred hereunder and be continuing,
(B) no such

21



--------------------------------------------------------------------------------



 



increase shall cause the Aggregate Commitments to exceed $2,000,000,000, (C) no
Lender’s Commitment shall be increased without such Lender’s consent, (D) such
increase shall not result in the increase of any Borrower Sublimit and (E) such
increase shall be evidenced by a commitment increase agreement in form and
substance reasonably acceptable to the Administrative Agent and executed by WPZ,
the Administrative Agent, the New Lenders, if any, and Lenders increasing their
Commitments, if any, and which shall indicate the amount and allocation of such
increase in the Aggregate Commitments and the effective date of such increase
(the “Increase Effective Date”). Each financial institution that becomes a New
Lender pursuant to this Section by the execution and delivery to the
Administrative Agent of the applicable commitment increase agreement shall be a
“Lender” for all purposes under this Agreement on the applicable Increase
Effective Date. The Borrowers shall borrow and prepay Loans on each Increase
Effective Date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep the outstanding Loans of each
Lender ratable with such Lender’s revised Applicable Percentage after giving
effect to any nonratable increase in the Aggregate Commitments under this
Section.
     (ii) As a condition precedent to each increase pursuant to subsection
(a)(i) above, WPZ shall deliver to the Administrative Agent, to the extent
requested by the Administrative Agent, the following in form and substance
reasonably satisfactory to the Administrative Agent:
          (A) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the General Partner certifying that each of the
conditions to such increase set forth in this Section 2.01(c) shall have
occurred and been complied with and that, before and after giving effect to such
increase, (1) the representations and warranties (other than Added L/C
Representations) contained in this Agreement and the other Loan Documents are
true and correct in all material respects on and as of the Increase Effective
Date after giving effect to such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and (2) no Default or Event of Default exists;
          (B) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of a Responsible Officer of the General
Partner as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of such Responsible Officer thereof authorized
to act as a Responsible Officer in connection with such increase agreement, and
such documents and certifications as the Administrative Agent may reasonably
require to evidence that WPZ is validly existing and in good standing in its
jurisdiction of organization; and
          (C) a favorable customary opinion of counsel to WPZ, relating to such
increase agreement, addressed to the Administrative Agent and each Lender.
     (iii) Any Borrower shall have the option, by agreement with any Lender to
(A) after consultation with the Administrative Agent, cause such Lender to
become or cease to be an Issuing Bank under this Agreement and (B) increase or
decrease the Letter of Credit Commitment of any Lender as an Issuing Bank.
     Section 2.02 Loans and Borrowings.
     (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the

22



--------------------------------------------------------------------------------



 



Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as a Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments or, in the case of NWP or TGPL, the entire
unused balance of the Borrower Sublimit applicable to it, or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 24
Eurodollar Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
     Section 2.03 Requests for Borrowings. To request a Borrowing, a Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, fax or emailed pdf
to the Administrative Agent of a written Borrowing Request signed by such
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of such Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then such Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

23



--------------------------------------------------------------------------------



 



     Section 2.04 [Reserved].
     Section 2.05 [Reserved].
     Section 2.06 Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, any
Borrower may request the issuance of Letters of Credit under the Commitments for
its own account or for the account of any Subsidiary of it, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by such Borrower to, or entered into by such Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. For the avoidance of doubt, any representations,
warranties and events of default in any such letter of credit application or
other agreement shall have no effect. Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary of any Borrower, any Borrower requesting a Letter
of Credit for a Subsidiary of it shall be obligated to reimburse the applicable
Issuing Bank hereunder for any and all drawings under such Letter of Credit,
provided that, for the avoidance of doubt, WPZ shall not be obligated to
reimburse any Issuing Bank for any drawing under a Letter of Credit requested by
NWP or TGPL and issued or outstanding in support of any obligations of, or for
the account of NWP, TGPL or any Subsidiary of NWP or TGPL. Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries (other than, in the case of WPZ, the issuance of Letters of Credit
at the request of NWP or TGPL for the account of NWP, TGPL or any Subsidiary of
NWP or TGPL) inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of its Subsidiaries.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal (unless
automatically renewed by its terms) or extension of an outstanding Letter of
Credit), a Borrower shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent three
Business Days (or such shorter period as may be acceptable to such Issuing Bank)
in advance of the requested date of issuance, amendment, renewal (unless
automatically renewed by its terms) or extension, a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by such Issuing Bank,
such Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended if and only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit
such Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure in
respect of all Letters of Credit issued by the Issuing Banks does not exceed the
aggregate of all Letter of Credit Commitments at such time, (ii) the LC Exposure
in respect of all Letters of Credit issued by any Issuing Bank does not exceed
the Letter of Credit Commitment of such Issuing Bank at such time, and (iii) the
sum of the total Credit Exposures shall not exceed the Aggregate Commitments.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
seven

24



--------------------------------------------------------------------------------



 



Business Days prior to the Maturity Date; provided, if a Borrower so requests,
an Issuing Bank may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic renewal provisions (each, an “Auto-Renewal
Letter of Credit”); provided that any such Auto-Renewal Letter of Credit must
permit such Issuing Bank to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than
(A) thirty (30) days before the end of such twelve-month period, or (B) such
later date to be agreed upon at the time such Letter of Credit is issued (the
“Nonrenewal Notice Date”). Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require)
such Issuing Bank to permit the renewal of such Letter of Credit at any time
prior to the date set forth in clause (ii) of this Section 2.06(c); provided
that the expiry date of such Letter of Credit shall be no later than the date
set forth in clause (ii) of this Section 2.06(c).
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to such Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 9:00 a.m., New York
City time, on such date, or, if such notice has not been received by such
Borrower prior to such time on such date, then on the Business Day immediately
following the day that such Borrower receives such notice; provided that such
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Sections 2.03 or 2.05 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If such Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from such Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from such Borrower pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and the applicable Issuing Bank as their interests may appear. Any payment made
by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than

25



--------------------------------------------------------------------------------



 



the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve a Borrower of its obligation to reimburse such LC
Disbursement.
     (f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
any Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by fax or such electronic communication that has been approved by the
applicable Issuing Bank) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve such Borrower
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.
     (h) Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except

26



--------------------------------------------------------------------------------



 



that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
     (i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time, after consultation with the Administrative Agent, by written agreement
among the Borrowers, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
applicable Borrower shall pay all unpaid fees owed by it and accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
     (j) Cash Collateralization.
     (i) If any Event of Default shall occur and be continuing and if the
maturity of the Loans has been accelerated with respect to a Borrower pursuant
to Article VII, on the Business Day that the Borrowers receive notice from the
Administrative Agent upon written request of the Required Lenders demanding Cash
Collateralization pursuant to this paragraph, each such applicable Borrower
shall Cash Collateralize an amount in cash equal to the LC Exposure for all
outstanding Letters of Credit requested by it as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to Cash Collateralize
the LC Exposure shall become effective immediately, and such Cash Collateral
shall become immediately due and payable, without demand or other notice of any
kind, upon the occurrence of any Event of Default with respect to such Borrower
described in clause (g) or (h) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at each Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed by the applicable Borrower
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 51% of the total
LC Exposure), be applied to satisfy other obligations of the applicable Borrower
under this Agreement. To the extent not applied as aforesaid, any cash
collateral provided hereunder shall be returned in full to the applicable
Borrower within three Business Days after all Events of Default have been cured
or waived or, in full or in part, as necessary to cause the amount of such cash
collateral not to exceed the aggregate LC Exposure.
     (ii) If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit is at the time outstanding, any Issuing Bank
(unless such Issuing Bank is a Defaulting Lender), except to the extent the
Commitments have been reallocated pursuant to

27



--------------------------------------------------------------------------------



 



Section 2.06(k), by notice to the applicable Borrower which requested or has
requested the issuance of such Letters of Credit through the Administrative
Agent, may require such applicable Borrower to Cash Collateralize within seven
(7) Business Days the obligations of such Borrower to the Issuing Banks in
respect of such Letters of Credit in an amount equal to the aggregate amount of
the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender in respect thereof, or to make other arrangements satisfactory to the
Administrative Agent and to the relevant Issuing Bank(s) in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender. Any cash collateral provided pursuant to this clause (ii) shall be
deposited in an interest bearing account promptly after the execution of the
appropriate deposit account agreement and establishment of such account from
which the Administrative Agent will release interest to the applicable Borrower
on a periodic basis.
     (k) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes,
and during the period it remains, a Defaulting Lender, the LC Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) the sum of each Non-Defaulting
Lender’s total Credit Exposure may not in any event exceed the Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and
(b) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrowers,
the Administrative Agent, the Issuing Banks or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender.
     (l) Addition of Letters of Credit. If (i) an Issuing Bank has, at the
request of a Borrower, issued a letter of credit in Dollars other than under
this Agreement, (ii) such Borrower decides to add such letter of credit (an
“Added Letter of Credit”) to this Agreement as a Letter of Credit and (iii) such
Issuing Bank consents in writing (such consent, and any funding of a draw under
such letter of credit, are deemed made by such Issuing Bank in reliance on the
agreements of the other Lenders pursuant to this Section 2.06) to such letter of
credit becoming an Added Letter of Credit, then such Borrower shall give the
Administrative Agent and such Issuing Bank at least three Business Days’ (or
such shorter period as agreed to by the Administrative Agent and such Issuing
Bank) prior notice requesting that such letter of credit be so added, specifying
the Business Day such letter of credit is to be added to this Agreement and
attaching thereto a copy of such letter of credit, by hand delivering, faxing or
transmitting by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank, to the applicable Issuing Bank and the
Administrative Agent. On the Business Day so specified for such letter of
credit, such letter of credit shall become an Added Letter of Credit and become
a Letter of Credit deemed issued under this Agreement by the Issuing Bank
specified in the relevant notice (the date such letter of credit so becomes an
Added Letter of Credit being the “Added L/C Effective Date” for such letter of
credit), if and only if (and, in the case of clauses (A) and (B) below, upon
adding such letter of credit such Borrower shall be deemed to represent and
warrant that), (A) after giving effect to such inclusion (w) the LC Exposure in
respect of all Letters of Credit issued by the Issuing Banks does not exceed the
aggregate of all Letter of Credit Commitments at such time, (x) the LC Exposure
in respect of all Letters of Credit issued by any Issuing Bank does not exceed
the Letter of Credit Commitment of such Issuing Bank at such time, (y) the sum
of the total Credit Exposures shall not exceed the Aggregate Commitments and
(z) the sum of the total Credit Exposures with respect to NWP or TGPL do not
exceed in each case the Borrower Sublimit, (B) such letter of credit complies in
all other respects with this Section 2.06, and (C) such Issuing Bank notifies
the Administrative Agent, on or before such Added L/C Effective Date, that such
letter of credit is or will become, as of such Added L/C Effective Date, an
Added Letter of Credit.

28



--------------------------------------------------------------------------------



 



     Section 2.07 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to an account
designated by such Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with this Section 2.07 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by such Borrower, the interest rate
applicable to ABR Loans. If such Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by such Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the applicable Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
     Section 2.08 Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Such Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
     (b) To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or emailed pdf to the Administrative Agent of a written Interest Election
Request signed by such Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

29



--------------------------------------------------------------------------------



 



     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then such Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing with respect to any Borrower and the
Administrative Agent, at the request of the Required Lenders, so notifies such
Borrower, then, so long as an Event of Default with respect to such Borrower is
continuing (i) no outstanding Borrowing of such Borrower may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Borrowing of
such Borrower shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     Section 2.09 Termination and Reduction of Commitments.
     (a) Unless previously terminated, the Aggregate Commitments shall terminate
on the earlier of (i) April 15, 2010 if the Effective Date has not occurred on
or before such date and (ii) the Maturity Date.
     (b) WPZ may at any time terminate, or from time to time reduce, the
Aggregate Commitments or the Letter of Credit Commitments and NWP and TGPL may
at any time terminate, or from time to time reduce, the Borrower Sublimit
applicable to such Borrower; provided that (i) each reduction of the Aggregate
Commitments, the Letter of Credit Commitments or any Borrower Sublimit shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000, (ii) WPZ shall not terminate or reduce the Aggregate Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Credit Exposures would exceed the Aggregate
Commitments, (iii) WPZ shall not terminate or reduce the Letter of Credit
Commitments if the LC Exposure would exceed the Letter of Credit Commitments, as
so reduced, (iv) the amount of the Letter of Credit Commitment of any Issuing
Bank shall not be reduced to an amount which is less than the aggregate amount
of LC Exposure in respect of all Letters of Credit issued or deemed issued by
such Issuing Bank; (v) the Borrower Sublimit for any Borrower may not be reduced
to an amount which is less than the greatest, for such Borrower, of the sum of
(A) the aggregate outstanding principal amount of Loans owed by such Borrower
plus (B) the aggregate amount of LC Exposure in respect of Letters of

30



--------------------------------------------------------------------------------



 



Credit issued at the request of such Borrower; and (vi) the Aggregate
Commitments shall not be reduced to an amount which is less than the aggregate
amount of the Letter of Credit Commitments, unless the Letter of Credit
Commitments are correspondingly reduced at the same time. When NWP or TGPL
ceases to be a Borrower, the Borrower Sublimit applicable to such Borrower shall
be terminated, such Borrower shall repay all obligations under the Loan
Documents owing by it and all Letters of Credit issued at the request of such
Borrower shall be terminated or such Borrower shall provide cash collateral to
the Agent in an amount equal to the undrawn face amount of such Letters of
Credit.
     (c) The applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Commitments, the Letter of Credit
Commitments or a Borrower Sublimit under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by a Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Aggregate Commitments or the Letter of Credit Commitments delivered by any
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or another event, in which case such notice may be
revoked by such Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Aggregate Commitments, the Letter of Credit
Commitments or a Borrower Sublimit shall be permanent. Each reduction of the
Aggregate Commitments, the Letter of Credit Commitments and a Borrower Sublimit
shall be made ratably among the Lenders in accordance with their respective
Commitments, except as provided in clause (d) below.
     (d) WPZ may terminate the unused amount of the Commitment of a Defaulting
Lender upon one Business Day’s prior notice to the Administrative Agent (which
will promptly notify the Lenders thereof), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent, the Issuing Banks or any Lender may have against such
Defaulting Lender.
     (e) Notwithstanding any other provision of this Section 2.09, if at any
time, WPZ ceases to have Control over, and/or ceases to maintain NWP or TGPL as
its Subsidiary, then the Borrower Sublimit applicable to such Borrower shall
automatically terminate, such Borrower shall repay all obligations owing by it
under the Loan Documents and all Letters of Credit issued at the request of such
Borrower shall be terminated or such Borrower shall provide cash collateral to
the Agent in an amount equal to the undrawn face amount of such Letters of
Credit or make other arrangements satisfactory to the relevant Issuing Bank(s)
with respect to such Letters of Credit, it being understood that the termination
of a Borrower Sublimit for either NWP or TGPL shall not result in a reduction of
the Aggregate Commitments.
     (f) Notwithstanding the foregoing, all of the provisions of the Loan
Documents which by their terms survive termination of the Commitments of a
Borrower, including, without limitation, those provisions set forth in
Section 9.06, shall survive and not be deemed terminated, but shall remain in
full force and effect.
     Section 2.10 Repayment of Loans; Evidence of Debt.
     (a) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the ratable account of each Lender the then unpaid
principal amount of each Loan (and all accrued and unpaid interest thereon) made
to such Borrower on the Maturity Date.

31



--------------------------------------------------------------------------------



 



     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
the Loans made to such Borrower in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender and
substantially in the form of note attached hereto as Exhibit E. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
     Section 2.11 Prepayment of Loans.
     (a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
     (b) The applicable Borrower shall notify the Administrative Agent by
telephone (confirmed by hand delivery, fax or emailed pdf) of any prepayment
hereunder not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, any such notice of prepayment may be conditioned upon
the effectiveness of other credit facilities or another event. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
     Section 2.12 Fees.
     (a) WPZ agrees to pay to the Administrative Agent for the account of each
Lender (other than a Defaulting Lender) a commitment fee on the daily average
unused amount of the Commitment of such Lender for the period from and including
the Effective Date up to, but excluding, the date on which the Aggregate
Commitments have been terminated at the Applicable Rate for commitment fees.
Accrued commitment fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year and on the date on which the
Aggregate Commitments terminate, commencing on the first such date to occur
after the Effective Date. All commitment fees shall be computed on the basis

32



--------------------------------------------------------------------------------



 



of a year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
     (b) Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender) a participation fee with
respect to its participations in Letters of Credit (other than with respect to
Letters of Credit which have been Cash Collateralized to the extent of such Cash
Collateralization) issued at the request of such Borrower, which shall accrue at
the same Applicable Rate as interest on Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the date on which such Lender ceases to have any
LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee, which shall
accrue at the rate of 0.25% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable quarterly
on the third Business Day following the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Aggregate Commitments terminate and any such fees accruing after the
date on which the Aggregate Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Banks pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). All fees accrued on a letter of credit
that becomes an Added Letter of Credit, to but excluding the Added L/C Effective
Date for such Added Letter of Credit shall be for the account of the entity that
issued such Added Letter of Credit, and all fees accruing on such letter of
credit on and after such Added L/C Effective Date shall be for the account of
the relevant Issuing Bank thereof and the Lenders as provided herein.
     (c) WPZ agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between WPZ
and the Administrative Agent set forth in the applicable Fee Letter between WPZ
and the Administrative Agent.
     (d) WPZ agrees to pay to the Joint Lead Arrangers, for their own account,
fees payable in the amounts and at the times separately agreed upon among WPZ
and the Joint Lead Arrangers set forth in the applicable Fee Letter among WPZ
and the Joint Lead Arrangers.
     (e) WPZ agrees to pay to the Administrative Agent for the account of each
Lender (other than a Defaulting Lender) a ticking fee on the amount of the
Commitments of such Lender for the period from and including the later of
(a) March 15, 2010 and (b) the Closing Date up to, but excluding, the earlier to
occur of (i) the Effective Date and (ii) April 15, 2010 at the Applicable Rate
for ticking fees. Accrued ticking fees shall be payable in arrears on the
earlier to occur of (A) the Effective Date and (B) April 15, 2010. All ticking
fees shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
     (f) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders or the Joint Lead
Arrangers, as applicable. Fees paid shall not be refundable under any
circumstances.

33



--------------------------------------------------------------------------------



 



     (g) Anything herein to the contrary notwithstanding, during such period as
a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to this Section 2.12 (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees) nor shall any such fee be payable by any Borrower, provided that
(a) for the avoidance of doubt and without duplication of fees, to the extent
that a portion of the LC Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to Section 2.06(k), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders (other than with
respect to Letters of Credit which have been Cash Collateralized to the extent
of such Cash Collateralization), pro rata in accordance with their respective
Commitments, and (b) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Banks as their interests appear (and the pro rata payment provisions
of Section 2.18 will automatically be deemed adjusted to reflect the provisions
of this Section).
     Section 2.13 Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest on each day
at the Alternate Base Rate for such day plus the Applicable Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
     (c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default with respect to any Borrower, if any
principal of or interest on any Loan or any fee or other amount payable by such
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Aggregate
Commitments or, if a Borrower ceases to be a Borrower, on such date; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
     (e) All interest determined by reference to the LIBO Rate or clauses (b) or
(c) of the definition of Alternate Base Rate shall be computed on the basis of a
year of 360 days, and all other interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
     (f) Any Borrower (with respect to Loans made to it) shall pay to each
Lender, so long as such Lender shall be required under regulations of the Board
of Governors of the Federal Reserve System of the United States of America to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Borrowing of such Lender during such periods as such Borrowing is
a Eurodollar Borrowing, from the date of such

34



--------------------------------------------------------------------------------



 



Borrowing until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the LIBO
Rate for the Interest Period in effect for such Eurodollar Borrowing from
(ii) the rate obtained by dividing such LIBO Rate by a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage of such Lender for such Interest
Period. Such additional interest shall be determined by such Lender. Any
Borrower (with respect to Loans made to it) shall from time to time, within
15 days after demand (which demand shall be accompanied by a certificate
comporting with the requirements set forth in Section 2.15(d)) by such Lender
(with a copy of such demand and certificate to the Administrative Agent) pay to
the Lender giving such notice such additional interest; provided, however, that
no Borrower shall be required to pay to such Lender any portion of such
additional interest that accrued more than 90 days prior to any such demand,
unless such additional interest was not determinable on the date that is 90 days
prior to such demand.
     Section 2.14 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or
     (b) the Administrative Agent is advised by the Required Lenders that the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
     Section 2.15 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender Party;
     (ii) subject any Lender Party to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 2.17 and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender Party); or
     (iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

35



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender Party
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender Party
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender Party, the applicable Borrower will pay to such Lender
Party such additional amount or amounts as will compensate such Lender Party for
such additional costs incurred or reduction suffered, in each case to the extent
applicable to the Loans or LC Exposure related to such Borrower.
     (b) Capital Requirements. If any Lender Party determines that any Change in
Law affecting such Lender Party or any lending office of such Lender Party or
such Lender Party’s holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on such Lender Party’s
capital or on the capital of such Lender Party’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
Party or such Lender Party’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender Party’s policies and the
policies of such Lender Party’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender Party such additional amount or amounts as will compensate such Lender
Party or such Lender Party’s holding company for any such reduction suffered, in
each case to the extent applicable to the Loans or LC Exposure related to such
Borrower.
     (c) Certificates for Reimbursement. A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, showing the computation thereof and delivered to the applicable
Borrower shall be conclusive absent manifest error. Such certificate shall
further certify that such Lender Party is making similar demands of its other
similarly situated borrowers. Any applicable Borrower shall pay such Lender
Party the amount shown as owed by it and due on any such certificate within
10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation, provided that no Borrower
shall be required to compensate a Lender Party pursuant to this Section for any
increased costs incurred or reductions suffered more than ninety days prior to
the date that such Lender Party notifies such Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender Party’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
ninety day period referred to above shall be extended to include the period of
retroactive effect thereof).
     Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrowers pursuant to Section 2.19, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense (excluding loss of anticipated profits) attributable to such event. A
certificate of any Lender setting forth, in reasonable detail showing the
computation thereof, any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower

36



--------------------------------------------------------------------------------



 



and shall be conclusive absent manifest error. Such Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof, if such certificate complies herewith.
     Section 2.17 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of each Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if such Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
Party, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Borrower shall
make such deductions and (iii) the applicable Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, each Borrower shall timely pay any Other Taxes related to
it to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by Borrowers. Each Borrower shall indemnify the
Administrative Agent and each Lender Party, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) related to it and paid by the Administrative
Agent or such Lender Party and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Borrower by a Lender Party (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender Party shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the applicable Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to each Borrower and the

37



--------------------------------------------------------------------------------



 



Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of any
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
Party receives a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section, it shall pay to the applicable
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of
reasonable out-of-pocket expenses directly related to the receipt of such refund
of the Administrative Agent or such Lender Party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Borrower, upon the request of the
Administrative Agent or such Lender Party, agrees to repay the amount paid over
to the applicable Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender Party in the event the Administrative Agent or such Lender Party is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender Party
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.
     Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the date of such
payment or on the next succeeding Business Day for purposes of calculating
interest and fees thereon. All such payments shall be made to the Administrative
Agent at its offices at Citicorp North America, 399 Park Avenue, New York, New
York 10043, Attention: Williams Partners L.P. Account Officer, except payments
to be made directly to an Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.04 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of

38



--------------------------------------------------------------------------------



 



any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to any Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to this subsection
(c) may exercise against such Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation.
     (d) [Reserved].
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(d), 2.06(e), 2.07(b), or 9.04(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     Section 2.19 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.13(f) or
Section 2.15 or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.13(f), 2.15
or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed

39



--------------------------------------------------------------------------------



 



cost or expense and would not otherwise be disadvantageous to such Lender. Any
applicable Borrower required to make any payment under Sections 2.13(f), 2.15 or
2.17 hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. Subject to the
foregoing, Lenders agree to use reasonable efforts to select lending offices
which will minimize taxes and other costs and expenses for the Borrowers.
     (b) If any Lender requests compensation under Section 2.13(f) or
Section 2.15, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender, or if any Lender fails to
approve an amendment, waiver or other modification to this Agreement that
requires the approval of all Lenders and at least the Required Lenders have
approved such amendment, waiver or other modification, then the Borrowers may,
at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.05), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent and
the Issuing Banks, which consent shall not unreasonably be withheld or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.16), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the applicable Borrower or Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13(f) or Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply. If any
Lender refuses to assign and delegate all its interests, rights and obligations
under this Agreement after the Borrowers have required such Lender to do so as a
result of a claim for compensation under Section 2.13(f) or Section 2.15 or
payments required to be made pursuant to Section 2.17, such Lender shall not be
entitled to receive such compensation or required payments.
     (c) If the Borrowers, the Administrative Agent and the Issuing Banks agree
in writing in their discretion that a Lender that is a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will, to the
extent applicable, purchase such portion of outstanding Loans of the other
Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Credit Exposure of the Lenders to be on a
pro rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and such Credit Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender having been a Defaulting Lender.
     Section 2.20 Nature of Obligations. Notwithstanding anything in this
Agreement to the contrary, the respective obligations of the Borrowers under the
Loan Documents are several and not joint. For avoidance of doubt, and without
limitation of the preceding sentence, it is agreed that (i) no Borrower shall be
liable for the Loans (or interest or fees with respect thereto) made to a
different Borrower under

40



--------------------------------------------------------------------------------



 



Section 2.01, and no Borrower shall be liable for the LC Disbursements (or
related fees) with respect to Letters of Credit issued at the request of a
different Borrower pursuant to Section 2.06, (ii) with respect to each Borrower,
the obligations set forth in Section 2.15 shall only apply in respect of the
Commitment of any Lender Party to lend to, or to issue (or purchase
participations in) Letters of Credit issued at the request of, such Borrower,
(iii) with respect to the indemnification obligations set forth in Section 2.17,
each Borrower shall only be responsible for such obligations that result from
Taxes or Other Taxes in connection with Loans made to, or Letters of Credit
issued at the request of, or that otherwise pertain to, such Borrower or any of
its Subsidiaries, (iv) with respect to any representation and warranty made by a
Borrower pursuant to Section 4.02, such representation and warranty shall only
be made by such Borrower as provided in clause (v) of this Section 2.20,
(v) with respect to the representations and warranties made in Article III or,
if applicable, any other Loan Document, each Borrower makes such representations
and warranties only with respect to, and only to the extent applicable to, such
Borrower and its Subsidiaries, and (vi) with respect to covenants set forth in
Articles V and VI, each Borrower is only responsible for compliance with such
covenants only with respect to, and only to the extent applicable to, such
Borrower and its Subsidiaries.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Borrower, solely with respect to itself and, to the extent set forth
below, its Subsidiaries, represents and warrants to the Lenders that, on the
Effective Date, on the Date of each Borrowing by such Borrower or issuance or
increase in the amount of any Letter of Credit for such Borrower and each Added
L/C Effective Date, except with respect to Sections 3.04(b), 3.07 and 3.08 in
each case as specified therein, which shall only be represented and warranted as
of the Effective Date as provided therein:
     Section 3.01 Organization; Powers. Such Borrower and each of its Material
Subsidiaries is validly existing and (if applicable) in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business in all material respects as now conducted and
is qualified to do business in, and (if applicable) is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to do so or to be validly existing and in good standing or to have such
power and authority, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.
     Section 3.02 Authorization; Enforceability. The Transactions are within
such Borrower’s partnership or limited liability company powers, as applicable,
and have been duly authorized by all necessary partnership, limited liability
company and, if required, partner action, as applicable. This Agreement has been
duly executed and delivered by such Borrower and constitutes a legal, valid and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     Section 3.03 Governmental Approvals; No Conflicts. No material
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority is required for the due execution, delivery and
performance by such Borrower of any Loan Document to which it is a party, or the
consummation of the transactions contemplated thereby. The execution, delivery
and performance by such Borrower of the Loan Documents to which it is shown as
being a party and the consummation of the transactions contemplated thereby do
not contravene (i) such Borrower’s organizational documents or (ii) any law or
any restriction under any material agreement binding on or affecting such
Borrower and will not result in or require the creation or imposition of any
Lien prohibited by this Agreement.

41



--------------------------------------------------------------------------------



 



     Section 3.04 Financial Condition; No Material Adverse Change.
     (a) WPZ has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income and cash flows (i) as of and for the fiscal year
ended December 31, 2008, reported on by Ernst & Young LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2009. Such financial statements (A) were
prepared in accordance with GAAP, except as otherwise expressly noted therein,
and (B) present fairly, in all material respects, the financial position and
results of operations and cash flows of the businesses of WPZ and its
consolidated subsidiaries as of such dates and for such periods in accordance
with GAAP.
     (b) As of the Effective Date only, since December 31, 2008, no event
resulting in a Material Adverse Effect with respect to such Borrower has
occurred and is continuing, it being understood that the transactions
contemplated by the Contribution Agreement, individually or taken as a whole,
shall not constitute a Material Adverse Effect with respect to such Borrower.
     Section 3.05 Litigation. Except as set forth in the annual report on Form
10-K for the year ended December 31, 2008 or the quarterly reports on Form 10-Q
filed subsequent thereto but prior to the Closing Date of Williams or any
Borrower, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of such Borrower,
threatened in writing against or affecting such Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect with respect to such Borrower
or (ii) that purport to adversely affect the legality, validity and
enforceability of the Loan Documents and are non-frivolous (as reasonably
determined by the Administrative Agent).
     Section 3.06 Environmental Matters. Except as set forth in the annual
report on Form 10-K for the year ended December 31, 2008 or the quarterly
reports on Form 10-Q filed subsequent thereto but prior to the Closing Date of
Williams or any Borrower, such Borrower and its Subsidiaries have reasonably
concluded that they: (a) are in compliance with all applicable Environmental
Laws, except to the extent that any non-compliance would not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower;
(b) are not subject to any judicial, administrative, government, regulatory or
arbitration proceeding alleging the violation of any applicable Environmental
Laws, except to the extent that any such proceeding would not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower;
(c) are not subject to any federal, state, local or foreign review, audit or
investigation which would reasonably be expected to lead to a proceeding
referred to in (b) above that would reasonably be expected to have a Material
Adverse Effect with respect to such Borrower; (d) have no actual knowledge that
any of their predecessors in title to any of their property and assets are the
subject of any currently pending federal, state, local or foreign review, audit
or investigation which would reasonably be expected to lead to a proceeding
referred to in (b) above that would reasonably be expected to have a Material
Adverse Effect with respect to such Borrower; and (e) possess, and are in
compliance with, or have applied for, all approvals, licenses, permits, consents
and other authorizations which are necessary under any applicable Environmental
Laws to conduct their business, except to the extent that the failure to
possess, or be in compliance with, any of the foregoing would not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.
     Section 3.07 Disclosure. As of the Effective Date only, neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other written information furnished by or on behalf of such
Borrower to the Administrative Agent or any Lender on or prior to the Effective
Date (as modified or supplemented by other information so furnished on or prior
to the Effective Date), taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially

42



--------------------------------------------------------------------------------



 



misleading, provided that, with respect to any projected financial information,
such Borrower represents only that such information was prepared in good faith
based upon assumptions believed by such Borrower to be reasonable at the time
(it being recognized, however, that projections as to future events are not to
be viewed as facts and that the actual results during the period or periods
covered by any projections may materially differ from the projected results).
     Section 3.08 Solvency. As of the Effective Date and on the date of any
increase in the Aggregate Commitments pursuant to Section 2.01(c) only, after
giving effect to the Transactions (including each Loan and each Letter of
Credit) to be consummated on such date, such Borrower, individually and together
with its Subsidiaries, is Solvent.
     Section 3.09 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect in respect of such Borrower.
     Section 3.10 Investment Company Status. No Borrower is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
     Section 3.11 Margin Securities. No Borrower is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations U or X of the Board of Governors of the Federal Reserve System of
the United States of America), and no part of the proceeds of any Loan will be
used to purchase or carry any margin stock in violation of said Regulations U or
X or to extend credit to others for the purpose of purchasing or carrying margin
stock in violation of said Regulations U or X.
ARTICLE IV
CONDITIONS
     Section 4.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the Effective Date which is scheduled to occur when each of the
following conditions is satisfied:
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or email pdf transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of James J. Bender, Esq., General Counsel of the Borrowers, and Gibson,
Dunn & Crutcher LLP, counsel for the Borrowers, with respect to the
Transactions, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (i) the organization and existence of the Borrowers, and (ii) the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

43



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall have received each promissory note
requested by a Lender pursuant to Section 2.10(e), each duly completed and
executed by each Borrower.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer or a Responsible Officer of each Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
     (f) The Administrative Agent shall have received satisfactory evidence
that, after giving effect to the Acquisition, (i) WPZ will receive an Investment
Grade Rating or better with no negative outlook on the debt securities issued in
the Rule 144A Offering from Moody’s and S&P and (ii) no downgrading has occurred
in the rating accorded to the senior unsecured debt ratings of Williams by
Moody’s and S&P and no notice has been received by Williams that a downgrading
with respect to such ratings will occur as a result of the Acquisition.
     (g) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of WPZ certifying a true,
correct and complete copy of the Contribution Agreement.
     (h) The Administrative Agent shall have received satisfactory evidence of
the substantially simultaneous consummation of the Acquisition on the terms and
conditions set forth in the Contribution Agreement, and there shall have been no
material alterations, amendments or changes to the assets contributed as
contemplated in the Contribution Agreement or Ancillary Documents that are
materially adverse to the Joint Lead Arrangers, and no condition related to such
asset contributions contained in the Contribution Agreement or Ancillary
Documents that is material to the transaction contemplated in the Contribution
Agreement shall have been waived without the prior written consent of the Joint
Lead Arrangers (which consent shall not be unreasonably withheld or delayed), in
each case if such alteration, amendment, change or waiver materially adversely
affects the Joint Lead Arrangers.
     (i) The Administrative Agent shall have received satisfactory evidence of
the substantially simultaneous closing of the Rule 144A Offering.
     (j) The Administrative Agent shall have received satisfactory evidence that
the Existing Credit Agreement has been terminated and all amounts owing
thereunder have been repaid in full or are being repaid in full substantially
simultaneously.
     (k) The Administrative Agent shall have received satisfactory evidence that
Williams has permanently reduced the revolving and letter of credit commitments
under its senior credit facility to $900,000,000 or less or that such reduction
shall occur substantially simultaneously.
     (l) The Administrative Agent shall have received (i) all fees and other
amounts due and payable pursuant to the Fee Letters on or prior to the Effective
Date and (ii) to the extent invoiced two (2) Business Days prior to closing,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder (or shall have received satisfactory evidence
that all such fees and amounts are being paid substantially simultaneously).
     (m) As of the Effective Date only, since December 31, 2008, no event
resulting in a Material Adverse Effect has occurred and is continuing, it being
understood that the transactions contemplated by the Contribution Agreement,
individually or taken as a whole, shall not constitute a Material Adverse
Effect.

44



--------------------------------------------------------------------------------



 



     (n) No Default or Event of Default has occurred and is continuing.
The date on which all of the foregoing conditions have been satisfied (or waived
by the Administrative Agent) shall be the “Effective Date”; provided that the
Effective Date shall occur no later than April 15, 2010. The Administrative
Agent shall notify the Borrowers and the Lenders of the Effective Date, and such
notice shall be conclusive and binding.
     Section 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (exclusive of continuations and
conversions of a Borrowing), and of any Issuing Bank to issue or increase the
amount of any Letter of Credit, is subject to the satisfaction of the following
conditions:
     (a) The representations and warranties of the Borrower requesting the Loan
set forth in this Agreement shall be true and correct in all material respects
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects as written, including the materiality
qualifier) on and as of the date of such Borrowing or the date of issuance or
increase of such Letter of Credit, as applicable (other than those
representations and warranties that expressly relate to a specific earlier date,
which shall be true and correct in all material respects as of such earlier date
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects as of such earlier date as written,
including the materiality qualifier)).
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance or increase of such Letter of Credit, as applicable, no Default
with respect to such Borrower shall have occurred and be continuing.
Each Borrowing and each issuance or increase of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower making such
Borrowing on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
     Section 4.03 Defaulting Lenders. In addition to the other conditions
precedent herein set forth, if any Lender becomes, and during the period it
remains, a Defaulting Lender, no Issuing Bank will be required to issue any
Letter of Credit or to increase any outstanding Letter of Credit, unless such
Issuing Bank is reasonably satisfied that any exposure that would result
therefrom is fully covered or eliminated by any combination, at the option of
the applicable Borrower, of the following:
     (a) the LC Exposure of such Defaulting Lender is reallocated, as to
outstanding and future Letters of Credit to the Non-Defaulting Lenders as
provided in Section 2.06(k);
     (b) to the extent a reallocation as provided in Section 2.06(k) is not
available or otherwise at the option of the Borrower requesting the Letter of
Credit, without limiting the provisions of Section 2.06(j), each Borrower Cash
Collateralizes the obligations of such Borrower in respect of such Letter of
Credit required to be issued by it in an amount equal to the aggregate amount of
the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letter of Credit (provided that cash collateral shall
be deposited in an interest bearing account promptly after the execution of the
appropriate deposit account agreement and establishment of such account from
which the Administrative Agent will release interest to the applicable Borrower
on a periodic basis), or makes other arrangements satisfactory to the
Administrative Agent and the relevant Issuing Bank(s) in their sole discretion
to protect them against the risk of non-payment by such Defaulting Lender; and

45



--------------------------------------------------------------------------------



 



     (c) in the case of a proposed issuance of a Letter of Credit, by an
instrument or instruments in form and substance satisfactory to the
Administrative Agent and to the relevant Issuing Bank(s), the Borrowers agree
that the face amount of such requested Letter of Credit will be reduced by an
amount equal to the unreallocated, non-Cash Collateralized portion thereof as to
which such Defaulting Lender would otherwise be liable, in which case the
obligations of the Non-Defaulting Lenders in respect of such Letter of Credit
will, subject to the first proviso below, be on a pro rata basis in accordance
with the Commitments of the Non-Defaulting Lenders, and the pro rata payment
provisions of Section 2.18 will be deemed adjusted to reflect this provision;
provided that (a) the sum of each Non-Defaulting Lender’s total Credit Exposure
may not in any event exceed the Commitment of such Non-Defaulting Lender, and
(b) neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim any Borrower, the Administrative
Agent, any Issuing Bank or any other Lender may have against such Defaulting
Lender, or cause such Defaulting Lender to be a Non-Defaulting Lender.
ARTICLE V
AFFIRMATIVE COVENANTS
     From and after the Effective Date and until the Aggregate Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees payable hereunder shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each Borrower, solely with respect to itself, and to the extent set
forth below, its Subsidiaries, covenants and agrees with the Lenders that:
     Section 5.01 Financial Statements and Other Information. Such Borrower will
furnish, or cause to be furnished, to the Administrative Agent:
     (a) as soon as available, but in any event within 105 days after the end of
each fiscal year of such Borrower, the audited consolidated balance sheet of
such Borrower and its consolidated subsidiaries as at the end of such year and
the related consolidated statements of income, equity and cash flows of such
Borrower and its consolidated subsidiaries for such year, all in reasonable
detail, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing selected by such
Borrower, which report and opinion shall be prepared in accordance with GAAP;
     (b) as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of such Borrower,
the unaudited consolidated balance sheet of such Borrower and its consolidated
subsidiaries as at the end of such quarter and the related consolidated
statements of income, equity and cash flows of such Borrower and its
consolidated subsidiaries for such quarter, all in reasonable detail and
certified by a Financial Officer of such Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of such Borrower and its subsidiaries in accordance with GAAP, subject to normal
changes resulting from year-end adjustments;
     (c) within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of such Borrower and within 105 days after the end of each
fiscal year of such Borrower, a certificate of a Financial Officer of such
Borrower substantially in the form of Exhibit D (i) certifying as to whether a
Default has occurred that is then continuing and, if a Default has occurred that
is then continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with Section 6.08;

46



--------------------------------------------------------------------------------



 



     (d) promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by any Borrower to public
securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
Lender), and each prospectus and all amendments thereto filed by WPZ or any of
its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange; and
     (e) any other information (other than projections) which the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.
     Any document readily available on-line through the “Electronic Data
Gathering, Analysis and Retrieval” system (or any successor system thereof)
maintained by the Securities and Exchange Commission (or any succeeding
Governmental Authority), shall be deemed to have been furnished to the
Administrative Agent for purposes of this Section 5.01. Documents required to be
delivered pursuant to Section 5.01 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which such
Borrower posts such documents, or provides a link thereto on such Borrower’s
website on the Internet at www.williamslp.com or (ii) on which such documents
are (or are deemed to be) delivered to the Administrative Agent. The
Administrative Agent shall post such documents on such Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by such Borrower with any such request for delivery.
     Section 5.02 Notices of Material Events. Such Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Event of Default;
     (b) as soon as possible and in any event within 30 Business Days after such
Borrower or any of its Subsidiaries or ERISA Affiliate of such Borrower knows or
has reason to know that any ERISA Event with respect to any Plan of such
Borrower has occurred or is reasonably expected to occur that could reasonably
be expected to have a Material Adverse Effect in respect of such Borrower;
     (c) promptly and in any event within 25 Business Days after receipt thereof
by such Borrower or any ERISA Affiliate of such Borrower, copies of each notice
received by such Borrower or any ERISA Affiliate of such Borrower from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
     (d) promptly and in any event within 25 Business Days after receipt thereof
by such Borrower or any ERISA Affiliate of such Borrower from the sponsor of a
Multiemployer Plan, a copy of each notice received by such Borrower or any ERISA
Affiliate of such Borrower concerning (i) the imposition of a Withdrawal
Liability by a Multiemployer Plan, (ii) the determination that a Multiemployer
Plan is, or is expected to be, in reorganization within the meaning of Title IV
of ERISA, (iii) the termination of a Multiemployer Plan within the meaning of
Title IV of ERISA, or (iv) the amount of liability incurred, or expected to be
incurred, by such Borrower or any ERISA Affiliate of such Borrower in connection
with any event described in clause (i), (ii) or (iii) above that, in the
aggregate, would reasonably be expected to have a Material Adverse Effect in
respect of such Borrower; and
     (e) the occurrence of any “Event of Default” (as defined in the indenture
with respect thereto) with respect to the Senior Notes; and

47



--------------------------------------------------------------------------------



 



     (f) any change in any rating established or deemed to have been established
by Moody’s, Fitch or S&P for the Index Debt of such Borrower.
Each notice delivered under clauses (a) through (e) of this Section shall be
accompanied by a statement of a Responsible Officer setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
     Section 5.03 Existence; Conduct of Business. Such Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
and necessary or desirable to the conduct of its business, except where failure
to do so could not be reasonably expected to have a Material Adverse Effect with
respect to such Borrower except (i) in the case of any Material Subsidiary of
such Borrower (other than another Borrower), where the failure of such Material
Subsidiary to so maintain its existence could not reasonably be expected to have
a Material Adverse Effect in respect of such Borrower, (ii) where the failure to
preserve and maintain such rights and franchises (other than existence) or to so
qualify and remain qualified could not reasonably be expected to have a Material
Adverse Effect in respect of such Borrower, and (iii) the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution not prohibited
under Section 6.03.
     Section 5.04 Payment of Obligations. Such Borrower will, and will cause
each of its Material Subsidiaries to, pay, before the same shall become
delinquent or in default, its Indebtedness and tax liabilities but excluding
Indebtedness that is not Material Indebtedness, except where (a)(i) the validity
or amount thereof is being contested by such Borrower or such Subsidiary in good
faith by appropriate proceedings, and (ii) such Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, or (b) the failure to make payment would not reasonably be expected to
have a Material Adverse Effect with respect to such Borrower.
     Section 5.05 Maintenance of Properties; Insurance. Such Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property, taken as a whole, material to the conduct of their business in good
working order and condition, ordinary wear and tear excepted, in the reasonable
judgment of such Borrower or Material Subsidiary, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations; provided
that (i) such Borrower or Material Subsidiary may self-insure to the extent and
in the manner normal for companies of like size, type and financial condition
and (ii) any insurance required by this Section 5.05(b) may be maintained by
Williams or WPZ on behalf of such Borrower or Material Subsidiary.
     Section 5.06 Books and Records; Inspection Rights. Such Borrower will, and
will cause each of its Material Subsidiaries to, keep in accordance with GAAP
books of record and account. Such Borrower will, and will cause each of its
Material Subsidiaries to, permit any representatives designated by the
Administrative Agent or the Required Lenders, upon reasonable prior notice
during normal business hours and, if such Borrower shall so request, in the
presence of a Responsible Officer or an appointee of a Responsible Officer, at
the Lenders’ expense so long as no Event of Default exists and at such
Borrower’s expense during the continuance of an Event of Default, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers, all at
such reasonable times and as often as reasonably requested but no more
frequently than semi-annually so long as no Event of Default exists.
     Section 5.07 Compliance with Laws. Such Borrower will, and will cause each
of its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property,
including, without limitation, Environmental Laws, except where the failure

48



--------------------------------------------------------------------------------



 



to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower.
     Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used for working capital, acquisitions, capital expenditures and
other general corporate purposes. Letters of Credit will be used for such
Borrower’s and their respective Subsidiaries’ general corporate purposes. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board
of Governors of the Federal Reserve System of the United States of America,
including Regulations U and X.
     Section 5.09 Potential Subsidiary Guarantors.
     (a) If, after the date of this Agreement, any Subsidiary of WPZ that is not
already a Guarantor guarantees any Material Indebtedness of WPZ, then that
Subsidiary shall become a Guarantor of the obligations of WPZ hereunder by
executing a Guaranty and delivering it to the Administrative Agent within twenty
Business Days of the date on which it guaranteed such Material Indebtedness,
together with such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent.
     (b) The Guaranty of a Guarantor shall be released (i) in connection with
any sale or other disposition of all or substantially all of the properties or
assets of such Guarantor (including by way of merger or consolidation) to a
Person that is not (either before or after giving effect to such transaction) a
Guarantor, (ii) in connection with any sale or other disposition of all of the
Capital Stock of such Guarantor to a Person that is not (either before or after
giving effect to such transaction) a Guarantor, (iii) upon termination of this
Agreement or (iv) at such time as such Guarantor ceases to guaranty such
Material Indebtedness.
     Section 5.10 Maintenance of Ownership of Certain Subsidiaries. At all
times, WPZ will (a) Control NWP and TGPL and (b) maintain NWP and TGPL as
Subsidiaries of WPZ, except that WPZ may cease to have Control over, and/or
cease to maintain NWP and TGPL as its Subsidiaries, if after giving effect to
either NWP or TGPL not being Subsidiaries of WPZ or WPZ ceasing to have Control
over either NWP or TGPL, as applicable, the senior unsecured debt securities of
WPZ shall have an Investment Grade Rating from at least two of Moody’s, S&P and
Fitch.
ARTICLE VI
NEGATIVE COVENANTS
     From and after the Effective Date and until the Aggregate Commitments have
expired or terminated and the principal of and interest on each Loan and all
fees payable hereunder have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, each
Borrower, solely with respect to itself, and to the extent set forth below, its
Subsidiaries, covenants and agrees with the Lenders that:
     Section 6.01 Indebtedness. In case of WPZ, WPZ will not permit any
Subsidiary (other than NWP and TGPL and their respective Subsidiaries) to
create, incur or assume any Indebtedness if (i) the incurrence or maintenance of
such Indebtedness would cause a Default or an Event of Default under any other
provisions of this Agreement; and (ii) the aggregate principal amount of
Indebtedness of WPZ’s Subsidiaries (other than NWP and TGPL and their respective
Subsidiaries) would exceed ten percent (10%) of Consolidated Indebtedness of WPZ
at any time, other than Indebtedness acquired in an acquisition, existing at the
time of such acquisition and not incurred in contemplation thereof and any

49



--------------------------------------------------------------------------------



 



Indebtedness incurred to refund, extend, refinance or otherwise replace such
Indebtedness; provided, that the principal amount of such Indebtedness does not
exceed the principal amount of Indebtedness refinanced (plus the amount of
penalties, premiums, fees, accrued interest and reasonable expenses and other
obligations incurred therewith) at the time of refinancing.
     Section 6.02 Liens. Such Borrower shall not, and shall not permit any of
its Material Subsidiaries to, create, assume or incur any Lien on any of its
assets or property or upon any Equity Interests of any such Material Subsidiary
which Equity Interests are now owned or hereafter acquired by such Borrower or
such Subsidiary to secure any Indebtedness of such Borrower or any other Person
(other than the Indebtedness under this Agreement) other than Permitted Liens,
without providing that the Loans of such Borrower shall be equally and ratably
secured with such Indebtedness until such time as such Indebtedness is no longer
secured by a Lien. Notwithstanding the foregoing, each Borrower may, and may
permit any of its Material Subsidiaries to, create, assume or incur any
Indebtedness secured by a Lien, other than a Permitted Lien, without securing
the Loans of such Borrower, provided that the aggregate principal amount of all
Indebtedness then outstanding secured by Liens (other than Permitted Liens) does
not exceed 15% of Consolidated Net Tangible Assets.
     Section 6.03 Fundamental Changes. Such Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (a) any Person may merge into
a Borrower in a transaction in which such Borrower is the surviving corporation
and (b) NWP or TGPL may merge or consolidate with or into WPZ or any Subsidiary
of WPZ or transfer all or substantially all of its assets to WPZ or any
Subsidiary of WPZ in a transaction or series of transactions in which WPZ or
such Subsidiary of WPZ is the surviving corporation.
     Section 6.04 Restricted Payments. Such Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except as long as no Event of
Default has occurred and is continuing or would result therefrom, (i) WPZ may
make Restricted Payments of Available Cash (as defined in the Partnership
Agreement) with respect to any Quarter (as defined in the Partnership
Agreement), (ii) each of NWP and TGPL and their respective Subsidiaries may make
Restricted Payments to WPZ and its Subsidiaries, (iii) WPZ and its Subsidiaries
may make payments or other distributions to officers, directors or employees
with respect to the exercise by any such Persons of options, warrants or other
rights to acquire Equity Interests in WPZ or such Subsidiary issued pursuant to
an employment, equity award, equity option or equity appreciation agreement or
plans entered into by WPZ or such Subsidiary in the ordinary course of business,
(iv) WPZ may reimburse the General Partner for expenses pursuant to the
Partnership Agreement and (v) TGPL and NWP and their Subsidiaries may distribute
cash to WPZ in connection with their participation in WPZ’s cash management
program; provided, that even if an Event of Default shall have occurred and is
continuing, (A) each of NWP and TGPL and their respective Subsidiaries may make
Restricted Payments to WPZ and its Subsidiaries so long as, with respect to any
such Borrower or its respective Subsidiaries, there is no Credit Exposure of any
Lender with respect to such Borrower, and (B) no Subsidiary of any Borrower
shall be prohibited from upstreaming dividends or other payments to such
Borrower or any Subsidiary of such Borrower or making, in the case of any
Subsidiary of such Borrower that is not wholly-owned (directly or indirectly) by
such Borrower, dividends or payments, as the case may be, to the other owners of
Equity Interests in such Subsidiary; and provided, further, that, any dividends
or payments by any such Subsidiary that is not wholly-owned (directly or
indirectly) by a Borrower to such Borrower shall be not less than an amount
equal to (x) WPZ’s direct or indirect percentage ownership of Equity Interests
in such Subsidiary times (y) the amount of all such dividends and payments made
to all owners of Equity Interests in such Subsidiary.

50



--------------------------------------------------------------------------------



 



     Section 6.05 Restrictive Agreements. Such Borrower will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement with any Person, other
than the Lenders pursuant hereto, which expressly prohibits or restricts or
imposes any conditions upon the ability of any Material Subsidiary of such
Borrower to (a) pay dividends or make other distributions or pay any
Indebtedness owed to WPZ or any Material Subsidiary of WPZ, or (b) make
subordinate loans or advances to or make other investments in WPZ or any
Material Subsidiary of WPZ in each case, other than restrictions or conditions
contained in, or existing by reasons of, any agreement or instrument
(i) relating to any Indebtedness of any Subsidiary of WPZ, (ii) relating to
property existing at the time of the acquisition thereof, so long as the
restriction or condition relates only to the property so acquired,
(iii) relating to any Subsidiary of WPZ at the time such Subsidiary was merged
or consolidated with or into, or acquired by, WPZ or a Subsidiary of WPZ or
became a Subsidiary of WPZ and not created in contemplation thereof,
(iv) effecting a renewal, extension, refinancing, refund or replacement (or
successive extensions, renewals, refinancings, refunds or replacements) of
Indebtedness issued under an agreement referred to in clauses (i) through
(iii) above, so long as the restrictions and conditions contained in any such
renewal, extension, refinancing, refund or replacement agreement, taken as a
whole, are not materially more restrictive than the restrictions and conditions
contained in the original agreement, as determined in good faith by the board of
directors of the General Partner, (v) constituting customary provisions
restricting subletting or assignment of any leases of WPZ or any Subsidiary of
WPZ or provisions in agreements that restrict the assignment of such agreement
or any rights thereunder, (vi) related to Permitted Liens, (vii) constituting
any temporary encumbrance or restriction with respect to a Subsidiary of WPZ
under an agreement that has been entered into for the disposition of all or
substantially all of the outstanding Equity Interests of or assets of such
Subsidiary, provided that such disposition is otherwise permitted hereunder,
(viii) constituting customary restrictions on cash, other deposits or assets
imposed by customers and other persons under contracts entered into in the
ordinary course of business, (ix) constituting provisions contained in
agreements or instruments relating to Indebtedness that prohibit the transfer of
all or substantially all of the assets of the obligor under that agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition, (x) constituting a requirement that a certain amount of
Indebtedness be maintained between a Subsidiary of WPZ and WPZ or another
Subsidiary of WPZ, (xi) constituting any restriction or condition with respect
to property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder,
(xii) constituting any restriction or condition with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property, (xiii) constituting a Hybrid Security or an indenture,
document, agreement or security entered into or issued in connection with a
Hybrid Security or otherwise constituting a restriction or condition on the
payment of dividends or distributions by an issuer of a Hybrid Security;
(xiv) entered into in the ordinary course of business; (xv) existing under or by
reason of applicable law; (xvi) relating to a joint venture or similar
arrangement, so long as the restriction or condition relates only to the
property that is subject to such joint venture or similar arrangement;
(xvii) existing on the Closing Date and set forth in Schedule 6.05;
(xviii) relating to financial performance covenants or (xix) arising from the
Partnership Agreement or the limited liability company agreement with respect to
Discovery.
     Section 6.06 Affiliate Transactions. Such Borrower will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly, pay any
funds to or for the account of, make any investment in, lease, sell, transfer or
otherwise dispose of any assets, tangible or intangible, to, or participate in,
or effect, any transaction with, any officer, director, employee or Affiliate
(other than such Borrower or any of its Subsidiaries) unless as a whole such
transactions between such Borrower and its Subsidiaries on the one hand and any
officer, director, employee or Affiliate (other than such Borrower or any of its
Subsidiaries) on the other hand, are on terms and conditions fair and reasonable
to such Borrower or such Material Subsidiary as determined, in the case of WPZ,
by the General Partner, and in the case of NWP and TGPL, by such Borrower;
provided, that the foregoing provisions of this Section shall not prohibit

51



--------------------------------------------------------------------------------



 



(a) such Borrower or any of its Subsidiaries from declaring or paying any lawful
dividend or distribution otherwise permitted hereunder, (b) such Borrower or any
of its Subsidiaries from providing credit support for its Subsidiaries as it
deems appropriate in the ordinary course of business, (c) WPZ or any of its
Subsidiaries from engaging in a transaction or transactions that occur within a
related series of transactions, which, in the aggregate, are on terms and
conditions that are fair and reasonable as determined, in the case of WPZ, by
the General Partner, and in the case of NWP and TGPL, by such Borrower, (d) such
Borrower or any of its Subsidiaries from engaging in non-material transactions
with any officer, director, employee or Affiliate of such Borrower or any of its
Subsidiaries that are not on an arms-length basis or are not on terms as
favorable as could have been obtained from a third party but are in the ordinary
course of such Borrower’s or such Subsidiary’s business, so long as, in each
case, after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (e) WPZ or any of its Subsidiaries from engaging in
a transaction with an Affiliate if such transaction has been approved by the
Conflicts Committee of the General Partner’s Board of Directors, (f) any
arrangement in place on the Closing Date or any amendment thereto or replacement
thereof or any transaction contemplated thereby so long as such amendment or
replacement is not more disadvantageous in any material respect than the
arrangement so amended or replaced; (g) any transaction permitted under the
Partnership Agreement; (h) any corporate sharing agreements with respect to tax
sharing and general overhead and administrative matters; (i) any direct or
indirect transfer of Equity Interests to WPZ in one or a series of transactions,
(j) any transaction contemplated by the Contribution Agreement and any Ancillary
Agreement (as defined therein) or (k) WPZ’s and its Subsidiaries’ participation
in WPZ’s cash management program.
     Section 6.07 Change in Nature of Businesses. Neither such Borrower nor any
Material Subsidiary of such Borrower will materially alter the character of
their business from the midstream energy business, pipeline business and
wetlands mitigation business and those lines of business conducted by WPZ and
its Subsidiaries on the Closing Date (or which are directly related thereto or
generally related thereto), except that WPZ and its Subsidiaries may engage in
the businesses of producing, gathering, processing, storing, transporting and
distributing natural gas, natural gas liquids, refined products and crude oil
and similar businesses.
     Section 6.08 Financial Condition Covenants.
     (a) Leverage Ratio. WPZ shall not permit the ratio of Consolidated
Indebtedness of WPZ as of the last day of any fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01 (commencing with the
fiscal quarter ending June 30, 2010) to Consolidated EBITDA for the four full
fiscal quarters ending on such date to exceed 5.00 to 1.00. For purposes of this
Section 6.08: (i) Hybrid Securities up to an aggregate amount of 15% of
Consolidated Total Capitalization shall be excluded from Consolidated
Indebtedness, (ii) Consolidated EBITDA may include, at WPZ’s option, any
Material Project EBITDA Adjustments as provided in the definition thereof and
(iii) with respect to each quarterly period occurring after the Effective Date,
Consolidated EBITDA will be determined as follows: (A) for the fiscal quarter
ending June 30, 2010, Consolidated EBITDA shall be computed by multiplying the
Consolidated EBITDA for the fiscal quarter ending June 30, 2010 by 4, (B) for
the fiscal quarter ending September 30, 2010, Consolidated EBITDA shall be
computed by multiplying the Consolidated EBITDA for the two fiscal quarters
ending September 30, 2010 by 2, (C) for the fiscal quarter ending December 31,
2010, Consolidated EBITDA shall be computed by multiplying the Consolidated
EBITDA for the three fiscal quarters ending December 31, 2010 by 4/3, and
(D) for each fiscal quarter ending thereafter, Consolidated EBITDA shall be
computed by adding the Consolidated EBITDA for the four fiscal quarters ending
on such date.
     (b) Ratio of Consolidated Indebtedness to Capitalization. In the case of
any Borrower (other than WPZ), such Borrower shall not permit its ratio of
(i) Consolidated Indebtedness of such Borrower as of the last day of any fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01

52



--------------------------------------------------------------------------------



 



(commencing with the fiscal quarter ending June 30, 2010) to (ii) the sum of
Consolidated Net Worth of such Borrower plus the Consolidated Indebtedness of
such Borrower as of such date to exceed 55%.
ARTICLE VII
EVENTS OF DEFAULT
     If any of the following events (“Events of Default”) shall occur and be
continuing:
     (a) such Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) such Borrower shall fail to pay (i) any interest on any Loan payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) days or (ii) or
any fee or any other amount (other than an amount referred to in clause (a) or
(b)(i) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of ten (10) days;
     (c) any representation or warranty (other than Added L/C Representations)
made by such Borrower herein or in any other Loan Document (or by any
Responsible Officer of such Borrower) in writing under or in connection with
this Agreement or any other Loan Document or any instrument executed in
connection herewith (including representations and warranties deemed made
pursuant to Section 4.02) shall prove to have been incorrect in any material
respect when made or deemed made and such materiality is continuing;
     (d) such Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Article VI;
     (e) such Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after the earlier of (i) written notice thereof from the
Administrative Agent to such Borrower (which notice will be given at the request
of the Required Lenders) or (ii) a Responsible Officer of such Borrower shall
have knowledge of such failure;
     (f) such Borrower or any Material Subsidiary of such Borrower shall
(i) fail to pay (A) any principal of or premium or interest on any Material
Indebtedness of such Borrower or such Material Subsidiary (as the case may be),
or (B) aggregate net obligations under one or more Hedging Agreements (excluding
amounts the validity of which are being contested in good faith by appropriate
proceedings, if necessary, and for which adequate reserves with respect thereto
are maintained on the books of such Borrower or such Material Subsidiary (as the
case may be)) in excess of $100,000,000, in each case when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Material Indebtedness or such Hedging Agreements; or (ii) default in the
observance or performance of any covenant or obligation contained in any
agreement of such Material Indebtedness that is a default (in each case, other
than a failure to pay specified in clause (i) of this subsection (f)) and such
default shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect thereof is to accelerate the
maturity of such Material Indebtedness or require such Material Indebtedness to
be prepaid prior to the stated maturity thereof; for the avoidance of doubt the
parties acknowledge and agree that any payment required to be made under a

53



--------------------------------------------------------------------------------



 



guaranty of payment or collection described in clause (g) of the definition of
Indebtedness shall be due and payable at the time such payment is due and
payable under the terms of such guaranty (taking into account any applicable
grace period) and such payment shall be deemed not to have been accelerated or
required to be prepaid prior to its stated maturity as a result of the
obligation guaranteed having become due;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of such Borrower or any Material Subsidiary of such Borrower or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Borrower or any Material Subsidiary of
such Borrower or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;
     (h) such Borrower or any Material Subsidiary of such Borrower shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Borrower or
any Material Subsidiary of such Borrower or for a substantial part of its
assets, (iv) make a general assignment for the benefit of creditors or (v) take
any action for the purpose of effecting any of the foregoing;
     (i) such Borrower or any Material Subsidiary of such Borrower shall admit
in writing its inability to pay its debts generally;
     (j) one or more judgments for the payment of money in an aggregate
uninsured amount equal to or greater than $100,000,000 shall be rendered against
such Borrower or any Material Subsidiary of such Borrower or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of
such Borrower or any such Material Subsidiary of such Borrower to enforce any
such judgment;
     (k) an ERISA Event shall have occurred and, thirty (30) days after notice
thereof shall have been given to such Borrower by the Administrative Agent, such
ERISA Event shall still exist, and such ERISA Event, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in liability of such Borrower and its Subsidiaries in an aggregate amount
exceeding $125,000,000 for all periods;
     (l) such Borrower or any Material Subsidiary or ERISA Affiliate of such
Borrower shall have been notified by the sponsor of a Multiemployer Plan that it
has incurred Withdrawal Liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liabilities (determined as of the date of
such notification), exceeds $125,000,000 in the aggregate;
     (m) such Borrower or any Material Subsidiary or ERISA Affiliate of such
Borrower shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrowers and their
respective ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have

54



--------------------------------------------------------------------------------



 



been or will be increased over the amounts contributed to such Multiemployer
Plans for the respective plan years which include the Closing Date by an amount
exceeding $125,000,000;
     (n) the General Partner takes, suffers or permits to exist any of the
events or conditions referred to in clauses (g), (h) or (i) of this Article;
     (o) a Change in Control shall occur; or
     (p) if any Guaranty of a Material Subsidiary is required to be in effect
pursuant to Section 5.09(a) and prior to the release of such Guaranty pursuant
to Section 5.09(b), (i) such Guaranty for any reason is not a legal, valid,
binding and enforceable obligation of such Guarantor party thereto for more than
five (5) days or (ii) such Guarantor shall so state in writing that such
Guaranty for any reason is not a legal, valid, binding and enforceable
obligation of such Guarantor;
then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrowers or applicable Borrower,
take any of the following actions, at the same or different times: (i) terminate
the Aggregate Commitments and Letter of Credit Commitments, and thereupon the
Aggregate Commitments and the Letter of Credit Commitments shall terminate
immediately, (ii) declare the Loans owed by the applicable Borrower as to which
an Event of Default has occurred and is continuing to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of such Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (g) or (h) of this Article, the Borrower Sublimit of the Borrower as
to which such Event of Default has occurred and is outstanding, the obligations
of each Lender to make Loans to such Borrower, and of each Issuing Bank to issue
a Letter of Credit for or on behalf of such Borrower shall be automatically
terminated and the principal of the Loans of such Borrower then outstanding,
together with accrued interest thereon and all fees and other obligations owed
by the applicable Borrower as to which such Event of Default has occurred and is
continuing, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, and (iii) exercise on behalf of itself, the Lenders and the
Issuing Banks all rights and remedies available to it, the Lenders and the
Issuing Banks under the Loan Documents, including the rights under
Section 2.06(j)(i).
ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Section 8.01 Appointment and Authority. Each Lender Party hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lender Parties, and no Borrower or Guarantor shall
have rights as a third party beneficiary of any of such provisions.

55



--------------------------------------------------------------------------------



 



     Section 8.02 Administrative Agent Individually.
     (a) The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender Party as any other Lender
Party and may exercise the same as though it were not the Administrative Agent
and the term “Lender Party” or “Lender Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lender Parties.
     (b) Each Lender Party understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article VIII as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrowers or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrowers and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Borrowers or its
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Borrowers or their Affiliates. Each Lender Party understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Borrowers or their Affiliates
(including information concerning the ability of the Borrowers to perform its
obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lender Parties that are not members of the
Agent’s Group. None of the Administrative Agent nor any member of the Agent’s
Group shall have any duty to disclose to any Lender Party or use on behalf of
the Lender Parties, and shall not be liable for the failure to so disclose or
use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrowers or any Affiliate thereof) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Lender Party such documents as
are expressly required by any Loan Document to be transmitted by the
Administrative Agent to the Lender Parties.
     (c) Each Lender Party further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Borrowers and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Administrative Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender
Party. None of (i) this Agreement nor any other Loan Document, (ii) the receipt
by the Agent’s Group of information (including Information) concerning the
Borrowers or their Affiliates (including information concerning the ability of
the Borrowers to perform their respective obligations hereunder and under the
other Loan Documents) nor (iii) any other matter shall give rise to any
fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Administrative Agent or any member of
the Agent’s Group to any Lender Party including any such duty that would prevent
or restrict the Agent’s Group from acting on behalf of customers (including the
Borrowers or their Affiliates) or for its own account.

56



--------------------------------------------------------------------------------



 



     Section 8.03 Duties of Administrative Agent; Exculpatory Provisions.
     (a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.
     (b) The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 9.03 or Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until any Borrower
or any Lender Party shall have given notice to the Administrative Agent
describing such Default and such event or events.
     (c) Neither the Administrative Agent nor any member of the Agent’s Group
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     (d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.
     Section 8.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender Party, the
Administrative Agent may presume that such condition is satisfactory to such
Lender Party unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender Party prior to the making of such Loan or the

57



--------------------------------------------------------------------------------



 



issuance of such Letter of Credit, and in the case of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing. The Administrative Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     Section 8.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
     Section 8.06 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lender Parties and the
Borrowers (such notice not to be effective until 30 days have lapsed). Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, unless an Event of Default under subsection (a), (g) or (h) of
Article VIII has occurred and is continuing, with the consent of the Borrowers,
to appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Party Appointment Period”), then the retiring Administrative
Agent may on behalf of the Lender Parties, appoint a successor Administrative
Agent meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Administrative Agent to appoint, on
behalf of the Lender Parties, a successor Administrative Agent, the retiring
Administrative Agent may at any time upon or after the end of the Lender Party
Appointment Period notify the Borrowers and the Lender Parties that no
qualifying Person has accepted appointment as successor Administrative Agent and
the effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three business days after the date of
such notice. Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender Party directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
as Administrative Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by WPZ to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between WPZ and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent. Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender, the Required Lenders (determined
after giving effect to Section 9.03) may by notice to the Borrowers and such

58



--------------------------------------------------------------------------------



 



Person remove such Person as Administrative Agent and, in with the consent of
the Borrowers, appoint a replacement Administrative Agent hereunder. Such
removal will, to the fullest extent permitted by applicable law, be effective on
the earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date 30 days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Administrative Agent has been appointed).
     Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties.
     (a) Each Lender Party confirms to the Administrative Agent, each other
Lender Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.
     (b) Each Lender Party acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii) it
has, independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender Party or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
     (i) the financial condition, status and capitalization of the Borrowers;
     (ii) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
     (iii) determining compliance or non-compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
     (iv) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, any
other Lender Party or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
     Section 8.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Bookrunners, Joint Lead
Arrangers, Syndication Agent or Co-Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this

59



--------------------------------------------------------------------------------



 



Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender Party hereunder.
     Section 8.09 Trust Indenture Act. In the event that Citibank, N.A. or any
of its Affiliates shall be or become an indenture trustee under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any
securities issued or guaranteed by any Borrower or any Guarantor, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of such Borrower or such
Guarantor hereunder or under any other Loan Document by or on behalf of
Citibank, N.A. in its capacity as the Administrative Agent for the benefit of
any Lender under any Loan Document (other than Citibank, N.A. or an Affiliate of
Citibank, N.A.) and which is applied in accordance with the Loan Documents shall
be deemed to be exempt from the requirements of Section 311 of the Trust
Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture Act.
     Section 8.10 Resignation of an Issuing Bank. If a Lender becomes, and
during the period it remains, a Defaulting Lender, and Commitments have not been
fully reallocated pursuant to Section 2.06(k)), an Issuing Bank may, upon prior
written notice to the Borrowers and the Administrative Agent, resign as an
Issuing Bank effective at the close of business New York time on a date
specified in such notice; provided, that such resignation by an Issuing Bank
will have no effect on the validity or enforceability of any Letter of Credit
then outstanding or on the obligations of the Borrowers or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
such Issuing Bank.
ARTICLE IX
MISCELLANEOUS
     Section 9.01 Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:
     (i) if to WPZ or any other Borrower, to it at Williams Partners L.P., c/o
Williams Partners GP LLC, One Williams Center, Tulsa, Oklahoma 74172-0172,
Attention of Treasurer (fax number (918) 573-0871);
     (ii) if to the Administrative Agent, to Citibank, N.A., 2 Penns Way,
Suite 200, New Castle, Delaware 19720 (fax number: (302) 894-6120; email
address: oploanswebadmin@citigroup.com), Attention: Williams Partners L.P.
Account Officer, with a copy to Citicorp North America, Inc., 2800 Post Oak
Boulevard, Suite 400, Houston, Texas 77056 (fax number: (713) 481-0247),
Attention: Williams Partners L.P. Account Officer;
     (iii) if to any Issuing Bank, to it at its address (or fax number) set
forth in Schedule 2.01; and
     (iv) if to any other Lender Party, to it at its address (or fax number) set
forth in its Administrative Questionnaire.

60



--------------------------------------------------------------------------------



 



or at such other address as shall be notified in writing (x) in the case of any
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrowers and the Administrative Agent.
     (b) All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or
Article VIII) shall not be effective until received by the Administrative Agent.
     (c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrowers shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrowers. Nothing in this clause (c) shall prejudice
the right of the Administrative Agent or any Lender Party to deliver any
Approved Electronic Communication to the Borrowers in any manner authorized in
this Agreement or to request that the Borrowers effect delivery in such manner.
     Section 9.02 Posting of Approved Electronic Communications.
     (a) Each of the Lender Parties and the Borrowers agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
     (b) Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lender
Parties and the Borrowers acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which are hereby acknowledged, each of the Lender Parties and the
Borrowers hereby

61



--------------------------------------------------------------------------------



 



approves distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.
     (c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
     (d) Each of the Lender Parties and the Borrowers agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
     Section 9.03 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender (provided that, for the avoidance of doubt,
this clause (i) shall not be deemed to be applicable to an increase of a
Borrower Sublimit), (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change any provision in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, or (v) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders

62



--------------------------------------------------------------------------------



 



required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be. Except as provided herein, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver referred
to in clauses (i) through (v) or the proviso above or that would alter the terms
of this proviso shall require the consent of such Defaulting Lender.
     Section 9.04 Expenses; Indemnity; Damage Waiver
     (a) WPZ agrees to pay, within 30 days of receipt by WPZ of request
therefor, all reasonable out-of-pocket costs and expenses of the Joint Lead
Arrangers, the Administrative Agent and the Issuing Banks in connection with the
syndication, preparation, execution, delivery, administration, modification and
amendment of this Agreement, the Letters of Credit, the Notes, or any other Loan
Document and the other documents to be delivered under this Agreement, including
the reasonable fees and out-of-pocket expenses of Bracewell & Giuliani, LLP,
counsel for the Administrative Agent, with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities under
this Agreement, the Notes and any other Loan Document and the reasonable costs
and expenses of the Issuing Banks in connection with any Letter of Credit, and
(ii) WPZ agrees to pay, on demand all costs and expenses, if any (including
reasonable counsel fees and out-of-pocket expenses), of the Administrative
Agent, the Issuing Banks and each Lender in connection with the enforcement
(after the occurrence and during the continuance of an Event of Default and
whether through negotiations (including formal workouts or restructurings),
legal proceedings or otherwise) against any Borrower or any Guarantor of any
Loan Document.
     (b) Each Borrower agrees, to the fullest extent permitted by law, to
indemnify and hold harmless the Administrative Agent, the Issuing Banks, the
Joint Lead Arrangers, each Lender (other than any Defaulting Lender) and each
Related Party of any of the foregoing Persons (the “Indemnified Parties”) from
and against any and all claims, damages, losses, liabilities, costs, penalties,
fees and expenses (including reasonable fees and disbursements of counsel) of
any kind or nature whatsoever for which any of them may become liable or which
may be incurred by or asserted against any of the Indemnified Parties (other
than claims and related damages, losses, liabilities, costs, penalties, fees and
expenses made by one Lender (or its successors or assignees) against another
Lender) arising out of, related to or in connection with (i) any Loan Document
or any other document or instrument delivered in connection herewith, (ii) any
violation by any Borrower or any Subsidiary thereof of any Environmental Law or
any other law, rule, regulation or order, (iii) any Loan, any Letter of Credit
or the use or proposed use of the proceeds of any Loan or Letter of Credit,
(iv) any of the Aggregate Commitments, (v) any transaction in which any proceeds
of any Letter of Credit or Loan are applied or (vi) any investigation,
litigation or proceeding, whether or not any of the Indemnified Parties is a
party thereto, related to or in connection with any of the foregoing or any Loan
Document (EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE SOUGHT TO BE RECOVERED BY ANY
INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE RESULTED FROM THE GROSS NEGLIGENCE OR

63



--------------------------------------------------------------------------------



 



WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY). IT IS THE INTENT OF THE PARTIES
HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE EXTENT PROVIDED IN THIS SECTION
9.04(b), BE INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE.
     (c) To the extent that any Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the applicable Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability, cost, penalty, fee or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent or such Issuing Bank in
its capacity as such.
     (d) To the fullest extent permitted by applicable law, no Borrower shall
assert, and hereby waives, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnified
Party referred to in paragraph (b) above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
     (e) All amounts due under this Section shall be payable not later than
30 days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.
     Section 9.05 Successors and Assigns
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

64



--------------------------------------------------------------------------------



 



     (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
          (B) in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and shall be an integral multiple of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, WPZ otherwise consents (each such
consent not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned and each assignment for any Borrower shall be made only if the same
percentage of Commitments of the assigning Lender for each of the other
Borrowers and the same percentage of LC Exposure of the assigning Lender are
simultaneously assigned by the assigning Lender to the same Eligible Assignee
pursuant to the same Assignment and Acceptance.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
          (A) the consent of WPZ (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and
          (C) the consent of the Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to any
Borrower or any Borrower’s Affiliates or Subsidiaries.

65



--------------------------------------------------------------------------------



 



     (vi) No Assignment to Natural Persons or a Defaulting Lender. No such
assignment shall be made to a natural person or a Defaulting Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15, 2.17 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Aggregate Commitments of, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and any Lender Party as to its own
Commitments and amounts owing to it, at any reasonable time and from time to
time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the Issuing Banks shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.02 that affects
such Participant. Subject to paragraph (e) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.15, and
2.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to

66



--------------------------------------------------------------------------------



 



such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     Section 9.06 Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Aggregate Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.04 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Aggregate Commitments or the termination of this Agreement or any
provision hereof.
     Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Closing Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or pdf shall be effective as delivery of a manually
executed counterpart of this Agreement.
     Section 9.08 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.09 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender Party to or for the credit or the
account of any Borrower or any Guarantor against any and all of the obligations
of such Borrower or any Guarantor now or hereafter existing under this Agreement
or any other Loan Document to such Lender Party, irrespective of whether or not
such obligations of such Borrower or any Guarantor may be owed to a branch or
office of such Lender Party different from the branch or office holding such
deposit or obligated on such indebtedness, provided that demand has been made to
the applicable Borrower for payment of such obligations. The rights of each

67



--------------------------------------------------------------------------------



 



Lender Party under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender Party may have. Each Lender
Party agrees to notify the Borrowers and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
     Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and governed by
the law of the State of New York.
     (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its respective properties in the courts of any
jurisdiction.
     (c) Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.12 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

68



--------------------------------------------------------------------------------



 



     Section 9.13 Confidentiality. Each of the Administrative Agent and the
Lender Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential) to the extent used in connection with the
administration of this Agreement, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) during the existence
of an Event of Default, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other similar transaction under which payments are to be made by reference to
any Borrower and its respective obligations, this Agreement or payments
hereunder, (iii) any rating agency, (iv) the CUSIP Service Bureau or any similar
organization or (v) any assignee in connection with any pledges permitted by
Section 9.05(f), (g) with the consent of WPZ, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender
Party or any of their respective Affiliates on a nonconfidential basis from a
source other than a Borrower.
     For purposes of this Section, “Information” means all information received
from any Borrower or any of its Subsidiaries relating to the Borrowers or any of
their respective Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
Party on a nonconfidential basis prior to disclosure by any Borrower or any of
its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Section 9.14 Treatment of Information.
     (a) Certain of the Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to the Borrowers or their securities (“Restricting Information”). Other Lenders
may enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender Party acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning such issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. Neither the Administrative Agent nor any of its
Related Parties shall, by making any Communications (including Restricting
Information) available to a Lender Party, by participating in any conversations
or other interactions with a Lender Party or otherwise, make or be deemed to
make any statement with regard to or otherwise warrant that any such information
or Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Related Parties be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information. In particular, none of the Administrative
Agent nor any of its Related Parties (i) shall have, and the Administrative
Agent, on behalf of itself and each of its Related Parties, hereby disclaims,
any duty to ascertain or inquire as to whether or not a Lender Party has or has
not limited its access to Restricting Information, such Lender Party’s policies
or procedures regarding the

69



--------------------------------------------------------------------------------



 



safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Borrower or Lender Party or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any Lender
Party.
     (b) Each Borrower agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
the Borrowers shall be deemed to have authorized the Administrative Agent and
the Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.14) with respect to the
Borrowers or their securities for purposes of United States federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lender Parties and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by any Borrower regarding
whether a Communication contains or does not contain material non-public
information with respect to the Borrowers or their securities nor shall the
Administrative Agent or any of its Affiliates incur any liability to any
Borrower, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section 9.14 shall modify or limit a Lender Party’s
obligations under Section 9.13 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.
     (c) Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.
     (d) Each Lender Party acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lender Parties generally. Each Lender
Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. None of the
Administrative Agent nor any Lender Party with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender Party or to use such Restricting Information on behalf of such electing
Lender Party, and shall not be liable for the failure to so disclose or use,
such Restricting Information.
     (e) The provisions of the foregoing clauses of this Section 9.14 are
designed to assist the Administrative Agent, the Lender Parties and the
Borrower, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lender Parties express a desire
not to receive Restricting Information notwithstanding that certain
Communications hereunder or under

70



--------------------------------------------------------------------------------



 



the other Loan Documents or other information provided to the Lender Parties
hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Related Parties warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that any Borrower’s or Lender Party’s
adherence to such provisions will be sufficient to ensure compliance by any
Borrower or Lender Party with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lender
Parties and each Borrower assumes the risks associated therewith.
     Section 9.15 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.
     Section 9.16 No Waiver; Remedies. No failure on the part of any Lender
Party or the Administrative Agent to exercise, and no delay in exercising, any
right under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law.
     Section 9.17 Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder or under the other Loan Documents. Notwithstanding the foregoing,
nothing in this Section 9.17 shall be construed to modify or supersede any
obligation of the General Partner to restore any negative balance in its capital
account (maintained by WPZ pursuant to the Partnership Agreement) upon
liquidation of its interest in the Borrower.
     Section 9.18 USA Patriot Act Notice. Each Lender Party and Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2003)) (the “Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender Party or the Administrative Agent, as applicable, to
identify each Borrower in accordance with the Act. Each Borrower shall,
following a request by the Administrative Agent or any Lender Party, provide all
documentation and other information that the Administrative Agent or such Lender
Party reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
     Section 9.19 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby, each Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or

71



--------------------------------------------------------------------------------



 



other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, and each
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and the Lenders are and have been acting
solely as principals and are not the financial advisors, agents or fiduciaries,
for any Borrower or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) the Administrative Agent and the Lenders
have not assumed or will assume an advisory, agency or fiduciary responsibility
in favor of any Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or any Lender advised or is currently
advising any Borrower or any of their respective Affiliates on other matters)
and the Administrative Agent and the Lenders have no obligation to any Borrower
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and the Administrative Agent and the Lenders have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
the Borrowers has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Borrowers hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent or the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty.
[Signature Pages to Follow]

72



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  WILLIAMS PARTNERS L.P.    
 
           
 
  By:   Williams Partners GP LLC, General Partner    
 
           
 
  By:   /s/ Rodney J. Sailor    
 
  Name:  
 
Rodney J. Sailor    
 
           
 
  Title:   Treasurer    
 
           
 
                NORTHWEST PIPELINE GP    
 
           
 
  By:   /s/ Rodney J. Sailor    
 
  Name:   Rodney J. Sailor    
 
  Title:   Assistant Treasurer    
 
         
 
                TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC    
 
           
 
  By:   /s/ Rodney J. Sailor    
 
  Name:   Rodney J. Sailor    
 
  Title:   Assistant Treasurer    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A.,         Individually and as Administrative
Agent and         as an Issuing Bank    
 
           
 
  By:   /s/ Andrew Sidford    
 
  Name:   Andrew Sidford    
 
  Title:   Vice President    
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC,         Individually and as an Issuing Bank
   
 
           
 
  By:   /s/ Nicholas A. Bell    
 
  Name:   Nicholas A. Bell    
 
  Title:   Director    
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,         Individually and as an Issuing
Bank    
 
           
 
  By:   /s/ Gabe Gomez    
 
  Name:   Gabe Gomez    
 
  Title:   Vice President    
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS,         Individually and as an Issuing Bank    
 
           
 
  By:   /s/ Larry Robinson    
 
  Name:   Larry Robinson    
 
  Title:   Director      
 
  By:   /s/ Betsy Jocher    
 
  Name:   Betsy Jocher    
 
  Title:   Director    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,        
Individually and as an Issuing Bank    
 
           
 
  By:   /s/ Darrell Stanley    
 
  Name:   Darrell Stanley    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Sharada Manne    
 
  Name:   Sharada Manne    
 
  Title:   Director    

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA,         Individually and as an
Issuing Bank    
 
           
 
  By:   /s/ Marc Graham    
 
  Name:   Marc Graham    
 
  Title:   Director    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,         Individually and as an
Issuing Bank    
 
           
 
  By:   /s/ Muhammad Hasan    
 
  Name:   Muhammad Hasan    
 
  Title:   Vice President    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC,         Individually and as an
Issuing Bank    
 
           
 
  By:   /s/ Patricia Dundee    
 
  Name:   Patricia Dundee    
 
  Title:   Managing Director    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.,         Individually and as an Issuing
Bank    
 
           
 
  By:   /s/ Paul V. Farrell    
 
  Name:   Paul V. Farrell    
 
  Title:   Vice President    

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH    
 
           
 
  By:   /s/ Numar Kumar     
 
  Name:  
Numar Kumar 
   
 
  Title:  
Vice President 
   
 
     
 
   
 
           
 
  By:   /s/ Lynne-Marie Paquette    
 
  Name:  
Lynne-Marie Paquette 
   
 
  Title:  
Associate
   
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK BRANCH    
 
           
 
  By:   /s/ Rainer Meier    
 
  Name:   Rainer Meier    
 
  Title:   Director    
 
         
 
           
 
  By:   /s/ Ming K Chu    
 
  Name:   Ming K Chu    
 
  Title:   Vice President    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  DNB NOR BANK ASA    
 
           
 
  By:   /s/ Thomas Tangen    
 
  Name:   Thomas Tangen    
 
  Title:   Senior Vice President
Head of Corporate Banking    
 
         
 
           
 
  By:   /s/ Cathleen Buckley    
 
  Name:   Cathleen Buckley    
 
  Title:   First Vice President    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  GOLDMAN SACHS BANK USA    
 
           
 
  By:   /s/ Mark Walton    
 
  Name:   Mark Walton    
 
  Title:   Authorized Signatory    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK (USA)    
 
           
 
  By:   /s/ Raymond Ventura    
 
  Name:   Raymond Ventura    
 
  Title:   Deputy General Manager    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, N.A.    
 
           
 
  By:   /s/ Ryan Vetsch    
 
  Name:   Ryan Vetsch    
 
  Title:   Authorized Signatory    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA    
 
           
 
  By:   /s/ Jason S. York    
 
  Name:   Jason S. York    
 
  Title:   Authorized Signatory    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.    
 
           
 
  By:   /s/ Linda Terry    
 
  Name:   Linda Terry    
 
  Title:   Authorized Signatory    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC    
 
           
 
  By:   /s/ Mary E. Evans    
 
  Name:   Mary E. Evans    
 
  Title:   Associate Director
Banking Products
Services, US    
 
         
 
           
 
  By:   /s/ Marie Haddad    
 
  Name:   Marie Haddad    
 
  Title:   Associate Director
Banking Products
Services, US    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  BAYERISCHE LANDESBANK, NEW YORK BRANCH    
 
           
 
  By:   /s/ Alexander Kohnert    
 
  Name:   Alexander Kohnert    
 
  Title:   Senior Vice President    
 
         
 
           
 
  By:   /s/ Nikolai von Mengden    
 
  Name:   Nikolai von Mengden    
 
  Title:   Senior Vice President    
 
         

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  SUMITOMO MITSUI BANKING CORPORATION,         Individually and
as an Issuing Bank    
 
           
 
  By:   /s/ Masakazu Hasegawa    
 
  Name:  
Masakazu Hasegawa
   
 
  Title:  
General Manager
   
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  THE TORONTO-DOMINION BANK, NEW YORK BRANCH    
 
           
 
  By:   /s/ Robyn Zeller    
 
  Name:  
Robyn Zeller
   
 
  Title:  
Vice President
   
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Heather Han    
 
  Name:  
Heather Han
   
 
  Title:  
Vice President
   
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK    
 
           
 
  By:   /s/ Greg Determann    
 
  Name:  
Greg Determann
   
 
  Title:  
Senior Vice President
   
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  ING CAPITAL LLC    
 
           
 
  By:   /s/ Subha Pasumarti    
 
  Name:  
Subha Pasumarti
   
 
  Title:  
Director
   
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  NATIXIS    
 
           
 
  By:   /s/ Daniel Payer    
 
  Name:  
Daniel Payer
   
 
  Title:  
Director
   
 
           
 
  By:   /s/ Louis P. Laville, III    
 
  Name:  
Louis P. Laville, III
   
 
  Title:  
Managing Director
   
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



                  BANK OF OKLAHOMA, N.A.,         Individually and as an Issuing
Bank    
 
           
 
  By:   /s/ Michael L. Elder    
 
  Name:  
Michael L. Elder
   
 
  Title:  
Vice President
   
 
     
 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Commitments/Letter of Credit Commitments

                              Letter of Credit Lender   Commitment   Commitment
Citibank, N.A.
  $ 85,000,000     $ 150,000,000  
Barclays Bank PLC
  $ 85,000,000     $ 150,000,000  
Bank of America, N.A.
  $ 80,000,000     $ 300,000,000  
BNP Paribas
  $ 80,000,000     $ 150,000,000  
Crédit Agricole Corporate and Investment Bank
  $ 80,000,000     $ 300,000,000  
The Bank of Nova Scotia
  $ 80,000,000     $ 100,000,000  
JPMorgan Chase Bank, N.A.
  $ 80,000,000     $ 135,000,000  
The Royal Bank of Scotland plc
  $ 80,000,000     $ 100,000,000  
Wells Fargo Bank, N.A.
  $ 80,000,000     $ 135,000,000  
Credit Suisse AG, Cayman Islands Branch
  $ 75,000,000     $ 0  
Deutsche Bank AG New York Branch
  $ 75,000,000     $ 0  
DnB Nor Bank ASA
  $ 75,000,000     $ 0  
Goldman Sachs Bank USA
  $ 75,000,000     $ 0  
Mizuho Corporate Bank (USA)
  $ 75,000,000     $ 0  
Morgan Stanley Bank, N.A. (Morgan Stanley MUFG Loan Partners, LLC)
  $ 75,000,000     $ 0  
Royal Bank of Canada
  $ 75,000,000     $ 0  
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (Morgan Stanley MUFG Loan Partners, LLC)
  $ 75,000,000     $ 0  
UBS Loan Finance LLC
  $ 75,000,000     $ 0  
Bayerische Landesbank, New York Branch
  $ 55,000,000     $ 0  
Sumitomo Mitsui Banking Corporation
  $ 55,000,000     $ 37,500,000  
The Toronto-Dominion Bank, New York Branch
  $ 55,000,000     $ 0  
U.S. Bank National Association
  $ 55,000,000     $ 0  
Compass Bank
  $ 35,000,000     $ 0  
ING Capital LLC
  $ 35,000,000     $ 0  
Natixis
  $ 35,000,000     $ 0  
Bank of Oklahoma, N.A.
  $ 20,000,000     $ 20,000,000  
TOTAL
  $ 1,750,000,000     $ 1,577,500,000  

1